'
!
j
I
                  oCase
                   . 1:17-cr-00027-JPJ-PMS                               Document 169-1 Filed 04/30/19 Page 1 of
                                                                                  8419            '
                                                                                                              Q 20  Pageid#:
                                                                                                                 gçlggo gW
          .                                                                   .                                                             . .

                                                   -     -    -
                                                                  '      UniiedStatesv.JoelSmithers                                               a jjs,jys.-.....
                                                                          crlminal&o.1:17cR00027                                       .j
                                                                          Government'sExhlbitList                                       I l..7 .. N
                                                                                                                                                  .-.,.
     Gov.Ex.# Def,Ex.                  Wi
                                        tness                     Date                                      Descrîptiori                                                  Admit
                           (#                      .
                   .   #        .          .                                                                                                                      .  y/N
          R3l          '         1-6                         4/30/2019 nobertBattagliaPatientFile(N38)           .                                                    y
          RB2                   1-96           '             4/30/2019 RobertBattagliaPatientFlle(N'
                                                                                                   105b)                                    .                         9
          RB3                                                4/30/2019 9/3/2015 BattagllaScrlptfor60 MSContin15mg                                                     Y
          RB4.                                               413012019 9/3/2015 BàttagliaScrlptfor120 Oxycodone30mg                                                   y
          RB5                                                4/30/2019 10/1/2015BattaglïaScriptfQr90OXYCQDONE/ZOMG                                                    Y
          Rb6                                                4/30/2019 10/1/2015Battagl iaScriptfQr60OXYCONTIN/6OMG                               .               . 'Y
      RB7                                                4/30/2019 10/29/2015BattagllaScrïptfor90OXYCODONE/ZOMG                                                            Y
      RB8                                                4/30/2019 11/17/2015BattagliaScript60OXYCONTIN/K MG    .                                                          Y
      RB9                              '               ' 4/30/2019 11/30/2015BattagliaScriptfor90OXYCODDNE/K MG                                                            Y
    ' RB1Q                                               4/30/2019 1lX0/2015BattagliaScriptfor60OXYCONTIN/6OMG                                                             Y
  RB11
     ..
                                                         4/30/2019 1/6/2016BattagtiaScriptfor90OXYCODQNE/3OMG                                                              Y
  R5 12                         .                        4/30/2019 1/6/2016gattagliascriptfor60OXYCONTIN/6OMG                                                              Y
  RB 13                          '                       4/30/2019 2/5/2016 BattagliaScrlptfor10FENTANYLPATCH/ZSMCG/HR                                                     Y
  RB14.                           '        '             4/30/2019 2/à/2016BattagliaScrîptfor75OXYCODONEDOMG       .                                                  '    Y
  RB15                                                   4/30/2019 3/9/2016BattaglieaScrlptfor90OPANAER/20MG        '                                                      Y'
  RB16                                             '     4/30/201$ 3/9/2016BattagliaScriptfor75OXYCODONE/K MG                                                              Y
  RB17                                                   4/30/2019 4/11/2016BattagliaScriptfor90OPANAER/ZQMG                                                               Y
  RB18                                                   4/30/2019 4/11/2016BattagliaScriptfnr75OXYCODONE/3OMG       '                                            .        Y
  RB'l9                                                  4/30/2019 5/11/2016 BattagliaScriptf6r90OXYCODONE/ZOMG                                                            Y
! RB 2:                                                  4/30/2019 5/11/2016 BattagliaScriptfor$0OXYMORPHONE/3OMG .                                                        Y .'
t                                                                                              *        *
$                                                                                                                              .

           FB1             1-187                         4/10/2019         FrankBlairPatientFile(N121a)                                               '                 Y
           FB2    '         1-22'                        4/30/2019         FrankBiairPatientFile(N172)      .'                                                          Y
          FB21                                           4/30/2019         9/10/2015 BlairScriptfor120OXYCODONE/ZGMG                                                   'Y
          FB22     .                       '             4/30/2019         9/10/2015BlairScriptfor60OXYMORPHONE/ZOMG                                                    Y
          FB23                                         ' 4/à0/2019         11/9/20lSBlairScrlptfor75OXYCODONE/ZOMG                                                    . Y
          FB24                   .                       4/30/2019         11/9/2015BlairScrëtfor60OXYMORPHONF/K MG                                                     Y
          FB25                   '                       4/30/2019         12/14/2015BlairScriptfor60OXYCODONE/ZQMG                                                     Y
I FB26            '                        '             4/30/2019 12/14/2015BlalrScriptfor90OXYMORPHONE/4OMG .                                                            Y
          FB27              '
                                                         4/30/2019 1/12/2016BlairScrîptfor60OXYCODONE/ZOMG                                                '               'Y
          FB 28                            '             4/30/2019 1/12/2016BlaîrScriptfor90OXYMORPHONE/3OMG                                                               Y
          FB2:                                           4/30/2019 2/9/2016BlairScritfor45OXYCODONE/ZOMG                                                                   Y
      FB30                                                4/30/2019 2/9/2016 SlalrScrfptfor90OXYMORPHQNE/R MG     ''                                                 Y
      FB31                                                4/30/2019 3/10/2016BlairScri1for90OPANA ER/40MG         ,                                               '  Y
      FB32                                                4/30/2019 3/10/2016BlalrScriptfor30OXYCODONE/ZOMG                                                          Y
      FB33                                                4/30/2019 4/7/2016BlaîrScrlptfor90OPANA EV 4OMG       '
                                                                                                                .                                                    Y
      FB34       .                         .             .4/30/2019 4/7/2016BlairScrlptfor45OXYCODONE/ZBMG '                                                         Y
      FB35   '                                            4/30/2019 4/27/2016BlairScriptfor90OPANA ER/K MG                                                           Y
     'FB36 '     '                             '          4/30/2019 4/27/2016BlairScrîptfor45OXYCODONE/ZOMG       '                                                  Y
     ,FBa7                                              '4/30/2019 5/25/2016 blairScrlptfor45OXYCODONE/ZOMG                                                          Y
      FB38                                     ,          4/30/2419 5/25/2016 Blalàscrlptfor90OXYMORPHONE/4OMG                                                       Y
      FB39                                                4/30/201: 6/23/2016BlairScrlptfor45 OXYCODONE/ZOMG                                                       'Y
      Fs40                  .                             4/30/2019 6/23/2016 BlalrScriptfor90OXYMORPHONE/4OM;       '                                            ' Y'
      FB41     '                                          4/30/2019 7/21/2016 BlàlrScrîtfor45OXYCODONE/ZOMG       '                                                  Y            -
      FB42                                                4/30/2019 7/2112016BlalrScrîptforg'oOXYMOBPHONE/K MG                                                       Y
      FB43 '                                              4/30/2019 8/18/2016BlalrScriptfor30 OXYCODONE/ZOMG                                                         Y
      FB44                                                4/30/2019 8/18/2016 BlalrScriptfor90 OXYMORPHONE/4OMG                                                    ' Y
i FB45                                                   4/30/2019 10/10/2016BsairScritfor20OXYCODONE/ZOMG                                                                 Y ''
.         FB46                                           4/39/2019 10/10/2015Blalrscrlptf0r90OXYMORPHONE/O MG.                                                '            Y
                                                                                               >'   .




                                                                                           '                               .       .                                  .
                            .                                             .
                Case 1:17-cr-00027-JPJ-PMS Document 169-1 Filed 04/30/19 Page 2 of 20 Pageid#:
                                                    8420

    Gov.Ex.# Def.Ex.                    W kness               Date                                Description                       '               Ai/ît
                    #                                   .                          .                                        .
                                                                                                                                .
                                                                                                                                .                    y/N
        FB47                                                4/30/2019   11/10/2016BlairSeriptfor20OXYCODONE/ZOMG                                     Y
        FB48                                                4/30/2019   11/10/2016BlairScriptforgoOXYMORPHONE/4OMG                                   Y
        FB49            '                                   4/30/2019   12/12/2016BlairScrlptfor90OXYMORPHONE/4OMG                                   y
        F5 50                   '                           4/30/2019   1/6/2017BlalrScriptfor20 QXYCODONE/ZOMG '                                    Y
        FB51                                                4/30/2019   1/6/2017blalrScrlptfor90OXYMORPHONE/K MG '                                   Y
        FB52                                                4/30/2019   2/2/2017BlaïrScrlptfor20OXYCODONE/ZOMG                                       y
        FB53
        '
                                                            4/30/2019   2/2/2017BlairScriptfor90OXYMORPHONE/4OMG                                     Y
        F3 54   .                                           4/30/2019   3/2/2017Blalrscriptfor15OXYCODONE/ZOMG                                      'y
        FB55    I                                           4/30/2019   3/2/2017B
                                                                                'lairScriptfor90OXYMORPHONE/K MG                                     Y

          S8            1-13                                4/30/2019 SteveBlevinsPatientFile(N38d)                                               y
        5:56                                                4/20/2019 9/2/2015BlevlnsScrltfor60MSCONTISNOMG                                     ' Y
        SB57                                                4/30/2019 9/2/2015BlevinsScrlptfor120OXYCODONE/3OMG                                   Y
        SB58                                                4/30/2019 10/1/2015 BlevinsScrfptfor90MORPHINESULFATE/3OM G                           Y
    .   SB59                                '               4/30/2019 10/1/2015BlevînsScriptfor60QXYCODONE/3OMG                                   Y
         G:1            1-74                                4/30/2019 GenevaBowm.  anPatientFile(N94e)                                            Y
         GB2            i-16                                4/30/2019 GenevaBowmanPatientFlle N-f12)                                              Y
         GB3                                                4/30/2019 GenevaBrown PitlentFile          '                                          9
        GB60                                                4/30/2019 10/27/2015G BowmanScriptfor60OXYCODUNE/ISMG                                 Y
        GB61                                                4/30/2019 10/27/2015GBowmanScriptfor90OXYMORPHONE/ZOMG                              ' Y
        GB62                        '                       4/30/2019 11/30/2015GBowmanScriptfor60OXYCODONE/ISMG                                     Y
    GB63                                         4/30/2019 11/30/2015GBowmanScriptfor90OXYMORFHONE/ZOMG                                              Y
    GB64                '                   '    4/30/2019 1/4/2016GBswmanScriptfor45OXYCODONE/ISMG                                                  Y
    GB 65   ..                                   4/30/2019 1/4/2016G BowmanScrlptfor90OXYMORPHONE/ZOM G                                              Y
    GB66                                       ' 4/30/2019 1/20/2016G BowmanScritfor30OXYCODONE/ISMG                                                 Y
    Gj67                    '                    4/30/2019 1/20/2016GBowmanScrîptfor60OXYMORPHONE/MùMG '                                             Y
    G568                        '                4/30/2019 2/3/2016GBowmanScriptfor20OXYCODONE/ISMG                                     '            Y
    GB69    .                   ,                4/30/2019 2/3/2016G BowmanScriptfor60OXYMORPHONE/K MG                                               Y
    GB70                '                        4/30/2019 3/22/2816GBowmanScriptfor150OXYCODOME/3OMG                                   .            Y
    GB7l'                                        4/30/2019 4/21/2016GBowmanScrlptfor60OPANAER/K MG                                                   9
    GB72                                         4/30/2019 4/21/2016GBowmanScrï  ptfor60OXYCODONE/3OMG '                                             Y
    Gr 73                                        4/30/2019 5/18/2016tlBowmanscrfptfor60OXYCODONE/3OMG                                               ZY
    GB74                                         4/30/2019 5/18/2016-G BowmanScriptfor60OXYMORPHONE/4OMG                                             Y
    GB75 . .                                     4/30/2019 6/21/2016G BowmanScriptfor60OXYCODONE/3OMG                                                Y
    GB76                                    .'   4/30/2019 6/21/2016G BowmanScrlptfor60OXYMORPHONE/K MG                                              Y
    GB77                                t                   4/ao/aois 71.18/20:.6G Bowm ansdriptforss oxvcoooNE/soM G                                v
    GB78                                                    4/30/2019 7/18/2016G BowmanScri
                                                                                          ptfor60OXYMORPHONE/MOMG                   '                Y
     JB                 1-130                               4/30/2019 Jason BowmanPatlentFile(N94b)                                            Y
    JB79                                                    4/30/2019 9/11/20151BowmanScriptfor90 MORPHINESULFATE/ISMG                         Y
    JB80                                .                   4/30/2019 9/11/20150BowmanScriptfor90OXYCODONE/3OM G '                            'Y
    JB81                                                    4/30/2019 11/12/2t15JBoWmanScriptfor60OXYCODONE/ISM G                              Y
.
    JB82                                                    4/30/2019 l1/12/2015JBowmanScriptfor90OXYMORPHQNE/3OMQ                             Y
    JB83                                                    4/30/2019 12/14/2015JBowmanScriptfor30OXYCODONE/ISMG                               Y
    JB84                                                    4/30/2079 12/14/2015J'BowmanScriptfor90OXYMORPHONENOMG                             Y
    JB85                                                    4/30/2019 1/6/20162BowmanScriptfor20OXYCQDONE/ISMG                              '  Y
    JB86                                            .
                                                            4/30/2019 1/6/2016JBowmanScriptfor90OXYMORPHONE/4QMG                            '  Y
    JB87                                                    4/30/2019 2/3/2016JBowmanScriptfèr10OXYCODONE/ISMG                                 Y
    JB88                                                    4/30/2019 :2/3/2016JBownianScrfptfor90OXYMORPHONE/4OMG                             Y
    J389                                .                   4/30/2019 3/2/2016JBoWmanScriptfor90 OPANA ER/K MG                                 Y
    JB90                                                    4/30/2019 3/2/2015JBowmanScriptfor10OXYCODONE/ISMG                      .          Y
    JBgl                            '                       4/30/2019 4/7/2016*JBowmanScriptG r90OPANA ER/Y MG                                 Y
    JB92            .                                       4730/2019 4/7/2016JBowmanScriptfor.15 OXYCèDONE/ZQMQ                               Y

                                                                                                                        '                            *
                                                ,
                                                                            pqce2of21                                                   Updated4/29/19
I                                             .                                                       .



                 @     Case 1:17-cr-00027-JPJ-PMS Document 169-1 Filed 04/30/19 Page 3 of 20 Pageid#:
                                                                 '
         9.*                                               8421
                                                              %,                                                 '*




    Gov.Cx.# Def,Ex. '                            W itness                Date                                 Description                      Aimk
                           # .                                                                   .                             .                  vjv
         JB93                                                           4/30/2019 5.
                                                                                   /9/20161BowmanScriptfor10OXYCODONE/ZOMG                         Y
         JB94                                                           4/30/2019 5/:/2016JBow'
                                                                                              manScrlptfor90OXYMORPHONE/4OMG                          Y
         JB95                                                           4/30/2019 6/14/2018JBoWmanScriptfor10OXYCODONE/ZOMG .                         Y
         JB96                                                           4/30/2019 6/14/20161BowmanScritfor90OXYMORPHONE/4OMG                          Y
         JB97                                                         . 4/30/2019 7112/2016JBowmanScriptfor45OXYCODONE/ZOMG      1                    Y
         JB 98 '                                  .           .
                                                                        4/30/2019 7/12/20161BowmanScriptfor60OXYMORPHONE/K MG                         Y
         JB99                                                           4/30/2019 8/11/20161BbwmanScriptfor60OXYCODONE/ZOMG                           Y
        JB10Q                                                           4/30/2019.8/11/20161BowmanScriptfor60OXYMORPHONE/ZOMG.                        Y
(         DB1                    ' l-5                            '     4/30/2019 DebraBrownPatientFile(N38b)         '                               y
          DB2                     1-16                                  4/30/2019 DebraBrownPatientFile(N111a)                                        Y
        t
        n9101-;
              .
              -.)-
                 1
                 !,
                  5
                  7
                  t-
                   .
                   'x'
                     ;?'--'t'it-
                               xllt
                                  l
                                  .
                                  t
                                  r(
                                  . ,f').-:--f-Titxtdt2---.- '
                                                             .'
                                                              FJ
                                                               L1
                                                                4!
                                                                 j/
                                                                  ''
                                                                   .
                                                                   $/)415.
                                                                         ,
                                                                         àikWà;sçii>-
                                                                                    i.fét.
                                                                                         'ïï
                                                                                           -:i4@
                                                                                               .ç4p.4i
                                                                                                    , 1'
                                                                                                       /4tM/ .
                                                                                                             ---,
                                                                                                                .(,
                                                                                                                  -,
                                                                                                                   !
                                                                                                                   '
                                                                                                                   .
                                                                                                                   )'p'
                                                                                                                   ,                     ''vtik
                                                                                                                                              ;(.
                                                                                                                                                lf-       '
        DB102               '                                           4/30/2019 9/1/2015BrownScriptfor120OXYCDDONE/3OMG        ''                   Y   '
         CC1                      1-64                                  4/30/2019 ClaytonCelegrove PatientFile N105d)                        Y
         CCZ                     1-438                                  4/30/2019 ClaytonColegrovePatlentFil e (N114) '                      Y
        CC1Q3                    .                        .             4/30/2019 4/7/2016ColegroveScriptfor60OPANAER/20MG                   Y
        CCl04                                                 .'        4/30/2019 4/7/2016èolegroveScriptfor60OXYCODONE/ZOMG                 Y
        CC105                                                           4/30/2019 5/3/2016ColegroveScrlptfor60OPANABR/30MG                   Y
        CC 106                                .           .             4/30/2019 5/3/2016ColegroveScrlptfor60OXYCODONE/ZQMG            '    Y
        CC107 '                                       1                 4/30/2019 6/6/2016Col egroveScriptfor60OXYCODONE/ZOMG              ' Y
        CC108                                                           4/30/2019 6/6/2016ColegroveScrlptfer50OXYMORPHONE/3OMG               Y
        CC109                     .                       .             4/30/2019 7/5/2016Celegrovescriptfir60OXYCODONE/ZOMG                 Y
        Cc 1lQ                                    '                     4/30/2019 7/5/2016ColegroveScriptfor60OXYMORPHONE/3OMG               Y
        CC1l1 . .                                                       4/30/2019 8/5/2016ColejroveScriptfor30OXYCODONE/ZOMG .           .   Y
        CCl12                     r                                     4/30/2019 8/5/2b16ColegroveScrlptfor30OXYMORPHONE/3OMG               Y
        CC113     .                                                     4/30/2019 11/7/2016ColegroveScrlptfor30OXYCODONE/ISMG            . ' Y
    Jc                            .
                                  1-50                                  4/30/2019 JanetCraycraftPatlentFile(N107b) '                                  Y .
  JC114                                                                 4/30/2019 8/31/2015CraycraftScrlptfor120OXYCODONE/XOMG                        Y '
  JC11S                                                                 4/30/2019 9/1/2015CracraftScriptfor69MSCONTIN/3OMG      .                     Y
i JC116                                   .                             4/30/2019 9/30/2015CraycraftRriptfor90MORPMINESULFATE/3OMG                    Y
'
)
  JC 117 '                                .                             4/30/2019 9/30/2015CraycraftScriptfor90OXYCODONE/ISMG                         Y
        JCl18                                 '
                                              - .                       4/30/2019 11/3/2015CraycraftScritfor90OXYCODONE/3OMG                          Y
          TD                . 'I-ai                                     4/30/201.9 Tlmmv Damron PalientFil
                                                                                                         e (NI08a)               z                    v
        TD 119 '       .                                                4/30/2019 8/26/2015 DamronScriptfor30 MORPHINESULFATE/ISMG                    Y
        TD 120                                                          4/30/2019 8/26/2015 DamronScriptfor120OXYCODONt/3OMG             '            Y
        TD121                     .'                                    4/30/2ù19 9/30/2015DamronScriptfor120OXYCODONE
                                                                                                                  e
                                                                                                                        /ISQG .                       Y
j

t
'
         HD1     .               1-1,21                                 4/30/2019 HassellDanielsPatientFlle(N96a) '                               Y
   HD2
    .                            '1-75                                  4/30/2019 HassellDanielsPatientFile(N172)            '                    Y
1
,  HD3                             1-2                                  4/30/2019 HassellDanlelsPatientFlle(N-170) .                              Y
  HD122                                                                 4/30/2019 3/31/2016H Daniel sScriptfor60OPANA ER/IOMG     '               Y
  HD123                                           .                     4/30/2019 3/31/2016H Daniel sScrlptfor60PERCOCEV 5/325MG                  Y
  HD124                                                                 4/30/2019 4/18/2016H Danîel sScriptfor60OPANA ER/ZOMG                     Y
  HD125                                                                 4/30/2019 4/28/2016H Danlel sScriptfor45OXYCODONE/IOMG      .             Y
  HD 126                                                                4/30/2019 6/2/2016H DanfelsScrltfor30OXYCODONE/ZOM G                      Y
  HD 127                                                                4/30/2019 6/2/2016H DanîelsScrlptfor60OXYMORPHONE/ZOMG                    Y
  HD 128                                                                4/30/2019 6/30/2016H Daniel s'Scriplfor30OXYCODONE/ZOQG '       '         Y
  HD 129                                                                4/30/2019 6/30/2016H DanlelsScriptfor60OXYMORPHONE/ZOMG                   Y
        IiD 130 '                                                       4/30/2019 8/4/2016FIDanîelsScriptfor45OXYCODONE/ISMG '                    Y
        HD 131         .                                                4/j0/2019 8/4/2016H DanlelsScrlptfor60OXYMORPHONE/ZOMG                    Y

                   '
                                                                                       Page3of21           .          '          '      Updated4/29/19
                 Case 1:17-cr-00027-JPJ-PMS Document 169-1 Filed 04/30/19 Page 4 of 20 Pageid#:
j    e       '          .                            8422
I                ,

i Gov.2x.# Def.Ex.                wi
                                   tness        Date                               Description                       Aimit
              #                                                                                                       Y/N
   HD132                                     4/30/2019   9/5/2016HDanieisScriptforh5OXYCODONCISMG                      Y
   HD 133         '                          4/30/2019   9/5/2016H DanielsScriptfor60 OXYMORPHONE/ZOMG                 Y
   HD134                                     4/30/2019   11/14/2016H DanielsScriptfor60OXYMORPHONE/3OMG                Y
   HD135           '                         4/30/2019   12/14/2016HDanlel  sScriptfor60OXYMORPHONE/3OMG               Y
   HD136                                     4/30/2019   1/11/2017.
                                                                  H DanielsScriptfor60OXYMORPHONE/3OMG                 Y
   HD137                                     4/30/2019   2/7/2017HDanielsScrîptfor60OXYMORPHONE/3OMG                   Y .
   HD 138                                    4/30/2019   4/24/2017 H DanielsScrlptfor60OXYMORPHONE/3OMG                Y
   HD:.39                                    4/30/2019   5/31/2017HDanielsScriptfor60OXYMORPHQNEDOMG                   Y
   HD 140                                    4/30/2019   6/27/2017H DanielsScriptfor60OXYMORPHONEDOMG                  Y
   HD141                                     4/30/2019   7/27/2017HDanieisScriptfor60OXYMORPHONE/3OMG .                Y
   RD1                1-159                  4/30/2019 RobertDanielsPatientFile(N96b)                         Y
   RD2                 1-2                   4/30/2019 RobertDanlelsPatientFlle(N-112)                        Y
   RD3                 1-2                   4/30/2019 RobertDanielsPatientFile(N-116)             .          Y
1 XXXX
   RD4                                                      tDanleîsPatîentFile Exhibit W/D by Order (RD4)
                                             4/30/2019 Robel'
                                             XXXXXXXXXXXXXXXXXXXXXX                                           Y
                                                                                                             XX
  RD 142                                     4/30/2Q19 9/25/2015R DanielsScriptfor90OXYCODONE/ZOMG            Y
i RD l43                                     4/30/2019 9/25/2015R DanielsScrlptfor60OXYMORPHONE/3OMG          Y
  RD 144         ,                           4/30/2019 10/27/2015R DanielsScriptfor60OXYCODONE/ISMG .         Y
  RD 145                                     4/36/2019 10/27/2015RDani  elsScrîptfor90OXYMORPHONED OMG     . Y
' RD146                                      4/30/2019 11/23/2015RDani  elsScriptfor30OXYCODONE/ISMG          Y
  RD147                                      4/30/2019 11/23/2015RDanielsScriptfor90OXYMORPHONE/4OMG          Y
  RD148                                      4/30/2019 12/21/2015RDanl  elsScriptfor20OXYCODONE/ISMG          Y
  RD 149                                     4/30/2019 12/21/2015RDanielsScriptfor90OXYMORPHONE/4OM G         Y
  RD 150                                     4/30/2019 1/19/2016 RDançelsscriptfor20OXYCODONE/ISMG            Y
  RD151                                      4/30/2019 1/19/2016RDanielsScriptfor90OXYMORPHONE/O MG           Y
  RD 152         .                           4/30/2019 2/3/2016 RDanlelsScriptfor10OXYCODONE/ISMG             Y
  RD153                                      4/30/2019 2/3/2016RDanlelsScriptfor90OXYMORPHONE/K MG            Y
  RD154                                      4/30/2019 3/22/2016iDanielsScriptfor1S0OXYCODONE/3OMG            Y
  RD1j5                                      4/30/2019 4/21/2016RDanlelsScriptfor60OPANAER/K MG               Y
  RD 156                              .      4/30/2019 4/21/2016RDanlelsScriptfor60OXYCODONE/ZOMG             Y
  RD 157                                     4/30/2019 5/18/2016 RDanielsScriptfor60OXYCODONE/ZOMG            Y
  RD 158                                     4/30/2019 5/18/2016 RDanielsScrigtfor60OXYMORPHONE/4OMG          Y
    RD 159             .                     4/30/2019 6/27/2016RDanlelsScriptfor55UXYCODOiE/ZOMG             Y
    RD 160                                   4/30/2019 6'
                                                        /27/2016R DanielsScrlptfor60 OXYMORPHONE/MOMG         Y
    RD 16l                                   4/30/2019 8/4/2016R DanielsScriptfor50OXYCODONE/ZOMG             Y
    RD l62                                   4/80/2019 8/4/2016 R DanlelsScrlptfor60 OXYM ORPHONE/BDM G                Y
    RD 163                                   4/30/2019 9/5/2016 RDanlelsScriptfor45 OXYCODONE/ZOMG                    'Y
    RD 164                                   4/30/2019 9/5/2016 RDanielsScrîptfor60 OXYMbRPHONE/3OMG                   Y
     DD1              1-208 .                4/30/2019 DonnaDotson PatientFile(N96c)                                  'Y
     DD2              1-40                  4/30/2019 DonnaDotson PatientFile(Nl72)                                    Y
    DD 165                                  4/30/2019 4/5/2016DotenScriptfor60 OPANA ER/20MG                           Y
    DD 166                                ' 4/30/2019 4/5/2016DotsonScriptfor75OXYCODONE/ZOMG                          Y
    DD 167 '                                4/30/2019 5/4/2016 DotsonScriptfor60OPANA ER/3OMG             .            9
    DD 168                                  4/30/2019 5/4/2016 DotsonScriptfor60OXYCODONE/ZOMG                         Y
    DD 169                                  4/30/2019 6/1/2016 DotsonScriptfor60OXYCODONE/ZOMG                         Y
    DD 170                                  4/30/2019 6/1/2016 DotsonScriptfor60OXYMORPHONE/3OMG                       Y
    DD 171                    '             4/30/2019 6/29/2016 DotsonScriptfor75OXYCODONE/ZOMG                        Y
    DD 172                                  4/30/2019 6/29/2016 DotsonScriptfor60OXYMORPHONE/3OMG                      Y
    DD 173                                 !4/30/2019 7/28/2016DotsonScriptfor75OXYCODONE/ZQMG                         Y
    DD 174                                  4/30/2019 7/28/2016DotsonScriptfor60OXYMORPHONE/K MG                       Y
    DD175                                   14/30/2019 8/25/2016DotsonScriptfor60OXYCODONE/ZOMG                        Y
    DD 176                                   4/30/2019 8/25/2016DotscnScriptfor60OXYMORPHONE/4OMG                      Y

                                  '
                                                             Page4of21                                        Updated4/29/19
               *   Case 1:17-cr-00027-JPJ-PMS Document 169-1 Filed 04/30/19 Page 5 of 20 Pageid#:
     :'                                                8423

 Gov.Ex.# Def.Ex.                                    W itness        Date                                    Description                            Adm/t
                        #                                                                                                                           y/N '
! DDl77                                                           4/30/2019 9/26/2016DctsonScritfor30OXYCODONE/3OMG        .                         y
  DD178                                                           4/30/2019 9/26/2016DotsonScrlptfor60'
                                                                                                      OXYMORPHONE/4OMG                               Y
 ,   DD l79                                                       4/30/2019 10/26/2016DolonScrlptfor60OXYCODONE/3OMG                                 y
     DD180                                                        4/30/2019 10/26/2016DotsonScriptfor60OXYMORPHONE/4OMG                              Y
     DD18l '                                                      4/30/2019 11/21/2016DotsonScriptfor30OXYCODONEX OMG                          '     Y
     DD 182                         '                         4/30/2019 11/21/2016DotsonSeriptfor60OXYMORPHONE/K MG                            '     Y
     DD 183                                                   4/3ù/2019 12/19/2016DotsonScriptfor30OXYCODONE/3OMG                                    y
     DD 184        '                                          4/30/2019 12/19/2016DotsonScriptfor60OXYMORPHONE/K MG                                  Y
     DD 18.5       '                                          4/30/2019 1/16/2017DotsonScrlftfor30OXYCOD0N;/30MG    .                                #
     DD186                                                    4/30/2019 1/16/2017DotsonScrrptfor60OXYMORPHONE/4OMG                                   Y
     DD187 '                                                  4/30/20ï9 2/13/2017DotsonScriptfor30OXYCO'DONE/aOMG                                    y
     DD188                          '                         4/30/2019 2/13/2017DotsonScriptfor60OXYMORPHONE/4OMG                                   Y
     DD 189                                                   4/30/2019 4/11/2017DotsonScriptfor30OXYCODONE/3OMG                                     9
     DD l90                     '       .                     4/3:/2019 5/972ö17DotsonScriptfor30OXYCODONE/3OMG     '.                               Y
     DD 19l        ,                                          4/30/2019 5/9/2017 DotsonScriptfor60OXYMORPHONE/4OMG                             '     Y
     DD192                  '                                 4/30/2019 6/12/2017DotsonScrîptfor30OXYCODONE/ZOMG                                     Y
     DD l93                                                 : 4/30/2019 6/12/2017DotsonScriptfor60 OXYMORPHONE/4OMG                                  Y
      SF                    ' . 143                               4/30/2019 StephenFearlnPatlentFil
                                                                                                  e(N108b)                                           y
     SF194                                            .           4/30/20:9 8/31/2015FearlnScriplfor120OXYCODONE/3OMG          '       '            .Y
     SF195                                                        4/30/2019 10/5/2015FearinScrlptfor60QXYCODONE/ZOMG               '       '         Y
      BF1                            1-67                         4/30/2019 BrendaFi sherPatientFlle(N136a)       : .                                Y
      BF2                           '1-60                         4/30/2019 Brenda Flsher.patientFile (N172)'           .                            Y
     BF196                                                        4/30/2019 11/17/2016FisherScriptfor90OXYCODONE/3OMG                                Y
     BF1S7                                                        4/30/2019 11/17/2016FisherScriptfor30 OXYMORPHCNE/SMG   ''                         Y
     BFl98 .                                                      4/30/2019 12/15/2016FisherScriptfor75OXYCDDONE/BOMG                                Y
     BFl99                                  ..                    4/30/2019 12115/2016FlsherScriptfor60OXYMORPHONE/IOMG                .             Y
     BF200                                                        4/30/2019 1/12/2017FisherScrlptfor75OXYCODONE/3OMG                                 Y
     BF20l                          .                             4/30/2019 1/12/2017FîsherScrîptRr60OXYMORPHONE/IOMG                                Y
     BF202                                                        4/30/2019 2/7/2017RsherScriptfor75OXYCODONE/3OMG                                   Y
     BF20a          .                                             4/30/2019 2/7/2017FisherScritfor60OXYCONTIN/IOMG                             '     Y
     BF204 .                                                    ' 4/30/2019 3/9/2017FisherScriptfor75OXYCODONE/3OMG                                  Y
     BF205                      .                '                4/30/2019 3/9/2017FisherScrlptfor60XTAMPM ER/9MG                                   Y
     BF206 .                                                      4/30/2019 3/31/2017FlsherScriptfor75QXYCODONE/3OMG                                 Y
     BF 2O?                                                       4/30/2019 a/BI/2OD FlsherScrlptfor60 U AM PZA ER/BM G                            ' Y
 BF208                                  '                    4/30/2019 4/26/2017FlsherScriptfor75OXYCODONE/3OMG                                      Y
 BF209                                                     . 4/30/2019 4/26/2017 FisherScriptfor60XTAMPM ER/13.5M G                                  Y'
 BF21:                                                       4/30/2019 5/24/2017Fl sherScriptfor75OXYCODONE/3OMG                                   ' Y
 BF211                                                       4/30/2019 5/24/2017FlshgrScrlptfor60XTAMPM ER/13.5MG                                    #
 3F212                                                       4/30/2019 6/15/2017FfsherScrlptfor90OXYCODONE/ZOMG                                      Y
 BF213    .                                                  4/:0/2019 6/15/2017FisherScritfor60XTAMPM ER/I8MG                                       Y
 BF214                              ''                       4/30/2019 7/14/2017FlsherScriptfor60OXYCODONE/ZOMG                                     'Y
 BF215                                                       4/30/2019 7/14/2017 FlsherScritfor60XTAMPM ER/27MG .                                    Y
   CG   -                           1-53                     4/30/2019 Cand GeorgePatientFile(N108d) .                '                              Y
 cG 216                                                      4/30/2019 8/28/2015GeorgeScrîtfor60 MSCQNTIN/3OMG                                       Y
 CG217                                                       4/30/2019 8/28/2015Georgescriptfor120OXYCODONE/3OMG                                     Y
 CG2:8                                  '                    4/30/2019 9/29/2015GeorgeScriptfor' 90MORPHINESULFATE/3OMG                              Y
 cG 219                             '                        4/30/2019 9/29/2015GeorgeScriptfor60OXYCODONE/3OMG                                      Y
 CG220                                               .            4/30/2019 11/20/2015GeorgeScriptfor'75OXYCODONE/ISMG                 '             Y
 CG 221                                 ,                         4/30/2019 11/20/2015GeorgeScrjtfor60O> M ORPHONE/ZOMG                              Y
      BH                            1-98                          4/30/2019 Brlan Harlow PatlentFlle(N97a)         .                                 Y


                                                                                  Page5of21                                            Updated4/29/19
              '       Case 1:17-cr-00027-JPJ-PMS Document 169-1 Filed 04/30/19 Page 6 of 20 Pageid#: ,

                                                          8424

    Gov,2x.# Def,Ex.                              Wltness             Date                               Description                        Admit
                          v           .                         .                                                      .                     yyN.
      BH2                             1-2                           4/30/2019 BrianHarlow PatientFile(N380                                    Y
      BH3                             1-6                           4/30/2019 BrianHarlow PatieniFile(Ni14)                                   y
    BHa222                                                          4/30/2019 9/3/2015 BHarlow Scriptfor60MORPHINESULFATE/ISMG                Y
    BHa223                                                          4/30/2019 9/3/2015BHarlow Scriptfor120OXYCODONE/3OMG                      Y
    BHa224                                                          4/30/2019 10/1/2015BHarldw Scrîptfor60OXYCODONE/3OMG         '            Y
    BHa225                                                          4/30/2019 10/1/2015 BHarlow Scrîptfor60OXYMORPHONE/4OMG                   Y .
    BHa226                                                          4/30/2019 10/29/2015 BHarlow Scriptfor60 OXYCODONE/3QMG          .        Y
    BHa227                                                          4 30/2019 10/29/2015 BHarlow Scrlitfor90OXYMOAPHONE/4OMG                  Y
    BHa228            .                                             4/30/2019 11/30/2015BHarlow Gcrlptfor30OXYCODONE/3OMG                     Y
t BHa229                                                            4/30/2019 11/30/2015BHarlow Scrîptfor90OXYMQRPHONE/4OMG                   Y
i 3Ha230                                                          4/30/2019 1/4/2016BHarlow Scritfor90OPANAER/4OMG                            Y
'
    BHa231                                        .               4/30/2019 1/4/2016BHarlow Scriptfor20OXYCODONE/3QMG                .        Y
    BHa232                                                        4/30/2019 1/29/2016 BHarlow Scriptfor15OXYCODONE/3OMG                       Y
  .
    BHa233                                                      . 4/30/2019 1/29/2016B.HarlowScrlptfor90OXYMORPHONE/O MG                      Y
    BHa234                                                        4/30/2019 2/26/2016BHarlow Scrîptfor90OPANAEV40MG                           Y
    BHa235                                                        4/30/2019 2/26/2016BHarlow Scriptfor15OXYCODONE/3OMG                        Y
'
    BHa 236           .                                           4/30/2019 3/24/2016bHarlow Scri ptfor150OXYCODONE/3OMG                      Y
! BHa237                                                    .
                                                                  4/31/2019 4/25/2016B.Harfow Scriptfer60OPANA'ER/K MG                        Y
r BHa238                                                          4/30/2019 4/25/2016BHarlow Scriptfor90OXYCODONE/3OMG   '                    Y
  BHa239                                                          4/30/2019 5/23/2016BHarlow Scriptfor90OXYCODONE/ZOMG                        Y
  3Ha240                                                          4/30/2019 5/23/2016BHarlow Scriptfor60OXYMORPHONE/4OMG                      Y
  BHa241                                                          4/30/2019 6/21/2016BHarlow Scriptfor60OXYCODONEDOMG                         Y '
  BHa242                                                         .4/30/2019 6/21/2016BHarlow Scriptfor60OXYMORPHUNE/4OMG                      Y
  BHa243                                                          4/30/2019 7/18/2016B Harlow Scriptfcr55OXYCODONE/3OMG                       Y'
  BHa244                              '
                                                                  4/30/2019 7/18/2016BHariow jcriitfor60OXYMORPHONE/4OM/                      Y       .
                                                                                                    .          4


        JHa   .                       1-88                          4/30/2019 JohnHarlow PatîentFile(N97b)                                    Y
        2H2                            1-2                          4/30/2019 JohnHarlow PatientFile(N38:       .                             Y
.   JHa245        .
                              .
                                                                    4/30/2019 10/1/20l5JHarl ow scrfptfer60OXYCODONE/ZOMG                     Y
'
  JHa246                                                            4/30/2019 10/1/2015JHarl ow Scriptfor60OXYMORPHONE/ZOMG                   Y
  JHa247                               .                            4/30/2019 10/29/2015JHarlow Scriptfor60OXYCODONE/ZOMG                     Y
  JHa248                                                            4/30/2019 1G/29/2015JHarlow Scriptfor90 OXYMORPHONE/4OMG                  Y
, JHa249                                                            4/30/2019 11/30/20151Harlow Scriptfor30OXYCODONE/3OMG                     Y
' JHa250                                                            4/30/2019 11/30/2015JHarlow Scriptfor9DOXYMORPHONE/X MG                   Y
  JHa25l                      -                                     4/30/2019 1/4/2016JHarlow Scriptfor90OPANA ER/4OMG                        Y
    JHa252                                                      .   4/30/2019 I/4/zOI6JHarlow scrigtforz? OXYCODONE/BOM G                     Y
  JHa253 '                                                    4/30/2019 1/26/20161Harlow Scrîptfor15OXYCODONE/3OMG                          Y
  JHa2-
      54                                                      4/30/2019 1/29/2016JHarlow Scriptfor15OXYCODONE/3OMG                          Y
  JHa255                                                    . 4/30/2019 1/29/2016JHprlow Scriptfor90OXYMORPHONE/4OMG                        Y
) JHa256                                                      4/30/2019 2/26/2016JHa
                                                                                   'rlow Scrlptfor90OXYMORPHONE/4OMG '                      Y
' 2Ha257                                                      4/30/2019 3/24/2016JHarlow Scrfptfor120OXYCODONEDOMG                        ' Y
  JHa258                                     .'               4/j0/2019 4/25/2016JHarlôw Scriptfor60OPAN/ ER/40MG                           Y             '
  JHa2b9                                                      4/j0/2019 4/25/2016JHarlow Scrlptfer60OXYCODONE/3OMG                          Y
  JHa260                                                      4/30/2019 5/24/2016JHarlow Ser7ptfor90OXYCODONE/ZOMG                          Y
  JHa261                      .                               4/30/2019 5/24/2016JHarlow Scriptfor6O'OXYMORPHONE/4OM G                      Y
  Jha262                                                      4/30/2019 6/21/2016jHarlow Scrlptfor50OXYCODONED OMG                          Y
  JHà263                          '                           4/30/2019 6/21/2016JHarlow Seriptfor60OXYMORPHONE/4OMG                        Y.
  JHa264                                                  '   4/30/2019 7/18/2016JHarlow Scriptfor45OXYCODONED OMG                          Y
  JHa265                                                      4/30/2019 7/18/2016JHarlow Scriptfor60OXYMORPHONE/K MG                        Y
        PH                        1.
                                   -156                             4/30/2019 PamelaHarlow PatientFile(N97c)                                  Y
    '
        PH2                        1-4                              4/30/2019 PamelaHarlow PatientFile(N116)                                  Y
    PH266                                                           4/30/2019 9/15/2015PHarlow Scritfor90MORPHINESULFATE/ISMG                 Y

                                                      e                .   .       Page6of21             '                           Updated4/29/19
            Case 1:17-cr-00027-JPJ-PMS Document 169-1 Filed 04/30/19 Page 7 of 20 Pageid#:
                                                8425

1 Gov.Ex.# Def.Ex.               Wi
                                  tness          Date                               Description                                Admi
                                                                                                                                  t
             #                                                                                                                 Y/N
   PH267                     '                 4/30/2019 9/15/2015PHarlow Scrlptfor90 OXYCODONE/ZOMG                            Y
   PH268                                       4/30/2019 10/20/2015PHarlow Scriptfor60OXYCODONE/ZOMG                            Y
   FH 269                                      4/30/2019 10/20/2015PHarlow Scriptfor60OXYMORPHONE/3OMG         '                Y
   PH27O                                      l4/30/2019 11/23/2015PHarlowScriptfor30OXYCODONE/ZOMG                             Y
   PH271                                      i4/30/2019 11/23/2015PHarlow Scrîptfor60OXYMORPHONE/4OMG                          Y
  PH 272                                       4/30/2019 12/23/2015PHarlow Scriptfor30OXYCODONE/ZOMG                            Y
  PH273                                        4/30/2019 12/23/2015PHarlow Scriptfor60OXYMORPHONE/4OMG                          Y
  PH274                                        4/30/2019 1/20/2016PHarlowscriptfor20OXYCODONE/ZOMG                              Y
  PH275                                        4/30/2019 1/20/2016PHarlow Scriptfor60OXYMORPHONE/4OMG                           Y
  PH276                                        4/30/2019 2/3/2016pHarlow Scriptfor15OXYCODONE/ZOMG                              Y
  PFI277                                       4/30/2019 2/3/2016PHarlow Scriptfor60OXYMORPHONE/4OMG                            Y
  PH278                                        4/30/2019 3/22/2016PHarlow Scri ptfor120OXYCODONEDOMG                            Y
  PH279                                        4/30/2019 4/21/2016PHarlow Scriptfor60OXYCODONE/ZQMG                        '    Y .
  FH280                                        4/30/2019 4/25/2016PHarlow Scriitfor60OXYCODONEDOMG                              Y
  PH 281                                       4/30/2019 5/18/2016PHarlow Scriptfor150OXYCODONE/3OMG                            Y
  PH282                                        4/30/2019 6/14/2016PHarlow Scriptfor60OXYCODONE/ZOMG            '                Y
  PH283                                        4/30/2019 6/14/2016 PHarlow Scriptfor60OXYMORPHONE/4OMG                          Y
  PH284                                        4/30/2019 7/13/2016 PHarlow Scriptfor50QXYUODONE/ZQMG                            Y
7 PH285      .                                 4/30/2019 7/13/2016 PHarlow Scriptfor60OXYMORPHONE/4OMG                          Y
  PH286      '                                 4/30/2019 8/15/2016PHarlowscr3ptfor75'OXYCODONE/2OMG                             Y
  PH 287                                       4/30/2019 8/15/2015P Harlow Scriptfor60OXYMORPHONE/3OMG                          Y
   HH                1-118                  4/30/2019 HeatherHartshornPatientFile(N136d).                                       Y
  HH288                                   , 4/30/2019 9/15/2016HartshornScriptforl2OOXYCODONE/SOMG                              Y
  HH289                                     4/30/2019 9/15/2016HartshornScrïitfor60OXYMORPHONE/IOMG                             Y
  HH290                                     4/30/2019 10/18/2016HartshornScriptfor90OXYCODONE/3OMG                              Y
  HH 29l                                    4/30/2019 10/18/2016HarlshornScriptfor60OXYMORPHONE/ZOM G                           Y
  HH 292                                    4/30/2019 11/22/2016Hac hornScriptfor60OXYCODONE/3OMG                               Y
  HH 293                                    4/30/2019 .11/22/2016HartshornScrlptfor60OXYMORPHONED OMG                           Y
  HH294                                  4/30/2019        12/20/2016HartshornScriptfor60OXYCODONE/3OMG                          Y
  HH295                               '- 4/30/2019        12/20/2016HartshornScriptfor60OXYMORPHONE/3OMG                        Y
  HH296                                  4/30/2019        1/17/2017HartshornScriptfor45OXYCODONE/3OMG                           Y
  HH2S7                                  4/30/2019        1/17/2017HartshornScriptfor60OXYMORPHONE/IOMG                         Y
  HH 298                                 4/30/2019        2/20/2017 HartshornScriptfor55 OXYCODONE/3OMG                         Y
  HH299              '                   4/30/2019        2/20/2017HartshornScriptfor60 OXYMORPHONE/BOMG                        Y
   BHo1              1-36                      4/30/2019 BobbyHopklnsPatientFile(Nl08c)                        .                Y
   BHo2              1-lS                     4/30/2019 Bobbv HopkinsPatientFile(N112a)                                         Y
  BHo300                                      4/30/2019 9/15/2015 BHopkinsScriptfor90MORPHINESULFATE/ISMG                       Y
  BHo301                                      4/30/2019 9/lS/201S BHopkinsScriptfor90 OXYCODONE/ZOMG                            Y
  BHo302                                      4/30/2019 10/29/2015BHopkinsScriptfor90OXYCODONE/ZOMG                .            Y
  BHo303                                      4/30/2019 10/29/2015B HopkinsScriptfor15OXYCODONE/3OMG 11                         Y
  BHo 304
     .                           '            4/30/2019 10/29/2015B HopkinsScriptfor60OXYMORPHONE/ZGMG                          Y
   DHl               1-20                     4/30/2019   DonaldHo kînsPatientFile(N111b)                                       Y
   DH2               1-16        '            4/30/2019   DonaldHopkfnsPatientFfle(N112b)                                       Y
  DH a05              .                       4/30/2019   9/15/2015 D HopkinsScrîptfor90MORPHINESULFATE/ISMG                    Y
  DH 3O6                                      4/30/2019   9/15/2015D HopkinsScriptfor90OXYCODONE/ISMG                           Y
    SH               1-131              4/30/2019 Samuelliubbard PatientFile(N105f)                                             Y
   SH2               1-2                4/30/2019 SamuelHubbard PatîentFzle(N116)
                                          .                                                    '                                Y
  SH 3o7                              . 4/30/2019 11/23/2015 HubbardScriptfor60 DILAUDID/8MG                                    Y
  SH 3o8                                4/30/2019 11/23/2015 HubbardScriptfor60OXYMORPHONCZOMG                                  Y
  SH3c9                  .              4/30/2019 12/23/2015 HubbardScriptfor45DILAUDID/BMG                                     Y


                                                              Page7of21                                                Updated4/29/19
                   Case 1:17-cr-00027-JPJ-PMS Document 169-1 Filed 04/30/19 Page 8 of 20 Pageid#:
                                                       8426

    Gov.Ex.# Def.Ex. v                          W itness         Date                                 Description                    - Admit
                    #                                                                                                              Y/N
        SH310                   '                             4/X0/2019 12/23/2015HubbardScritfor60OXYMORPHONE/4OMG               'Y
        5H311                                                 4/30/2019 1/20/2016HubbardScrlptfor45DILAUDID/8MG                     Y
        SH312                       .                         4/30/2019 1/20/2016HubbardScrlptfcr60OXYMORPHONE/MOMG                 Y
        SH3:.3              .                                 4/30/2019 2/3/2016HubbardScriptfor30DILAUDID/8MG                   ' Y
        SH3l4                                           .     4/30/2019 2/3/2016HubbardScriptfnr60OXYMORPHONE/4OMG                  Y
        51315                                                 4/30/2019 3/22/2016HubdardScrlptforOXYCODONE/ZOMG                     Y
        SH 316                                                4/30/2019 4/21/2016HubbardScrlptfor60OPANA ER/O MG                    Y
        SH317                                   .             4/30/2019 4/21/2016HubbardScriptfor60OXYCODONE/3OMG                   Y
        SH a18                      ' '             .         4/30/2019 5/18/2016HubbardScriptfor60OXYCODONE/3OMG                   Y
        5H319                                                 4/30/2019 5/18/2016HubbardScriptfor60OXYMOH?HONE/K MG            '    Y
        SH320                                               ' 4/30/2019 6/21/2016BubbardScritfor60OXYCODONEDOMG              .      Y
        5H321                                                 4/30/2019 6/21/2016HubbardScriptfor60OXYMORPHONE/4OMG                          Y
  SH322                                                       4/30/2019 7/18/2016HubbardScriptf:r55OXYCODONE/3OMG   '                     Y
  SH323                                                     ' 4/30/2019 7/18/2016HubbardScriptfor60OXYMORPHONE/4OMG                      '.
                                                                                                                                          Y
  5H324                                                       4/30/2019 8/31/2016HubbardScriptfor90OXYCODONE/3OMG                         Y
  SH325 '                                                    '4/30/2019 8/31/2016HubbardScriptfor60OXYMORPHONE/ZOMG                       Y
l SH326                                                       4/30/2019 9/29/2016FlubbardScrlptfor7OXYCODONE/ZOMG                         Y
  SH327                                                       4/30/2019 9/29/2016HubbardScritfor14OXYCODONE/ZOMG '           ..           Y
        5H 328 '                .'          '       .       ' 4/30/2019 9/29/2016Hubbard Scriptfor21OXYCODONE/20MG                           Y
        SH329                                                 4/30/2019 9/29/2016HubbardScriptfor28OXYCODONE/ZOMG                            Y
,     BHu                       1-71                          4/30/2019   BlakeyHurle PatientFile(N98d)                                      Y
    BHu330                                                    4/30/2019   9/7/2016HurlevScriptfor60MSCONTIN/ISMG                             Y
    BHu33l                                                    4/30/2019   9/7/2016 HurleyscriptforS0 OXYCODONE/SMG                           Y
    BHu332.                                                   4/30/2019   10/4/2016HurleyScriptfor60OPANA/SMG                        '       Y
    BHu333                  '                                 4/30/2019   10/4/2016HurlevScriptfor90OXYCODONE/ISMG                           Y
    BHu334                                              .     4/30/2019   11/3/2016HurlevScriptfor90OXYCODONE/ZOMG    .                      Y
    BHu335                                                    4/30/2019   11/3/2016HurleyScrlptfor60OXYMORPHQNE/IOMG                         Y
    BHu336                                                    4/30/2019   12/5/2016HurleyScriptfor90OXYCQDONE/ZOMG .                         Y
    BHu337                                                    4/30/2019   12/5/2016 HurlevScrîptfor60OXYMORPHONE/IOMG                        Y
    BHu338                                                    4/30/2019   1/3/2017HurlevScriptfor75OXYCODONE/ZOMG                            Y
    BHu339 '                                                  4/30/2019   1/3/2017 HurleyScrlptfor60 OXYMORPHONE/ISMG                .       Y
    BHu340                                                    4/30/2019   2/7/2017 HurleyScrlptfor75 OXYCODONE/ZOMG                          Y
    BHu341                                                    4/30/2019   2/7/2017HurleyScriptfor60OXYMORPHONE/ZOMG                          Y
         DJl '                  1-1G2                         4/30/2019 Deannazessle PatlentFile (N98c)                                      Y
         D22                    1-12                          4/30/2019 DeannaJessle PatientFlie(Nll2c)                      .                Y
         DJ3                    '1-2                          4/30/2019 DeanneJessîePitientFile(N115b)         .                              Y
         D24                     l-2                          4/30/2019 beannaJessiePatîentFile(N170a)     .         '                        Y
        DJ342                      '                          4/30/2019 9/24/2015 DJessïeScriptfor90 MORPHINESULFATE/ISMG                     Y
        DJ343                    '                            4/3072019 9/24/2015 DJessieScriptfor90OXYCODONE/ISMG                            Y
        DJ344                                                 4/30/2019 11/5/20lS DJessiqScriptfor60MORPHINESULFATE/3OMG                      Y
        DJ345       .                                         4/30/2019 11/5/2015DJessfeScriptfor60OXYCODONE/ISMG                             Y
        DJ346                   .                             4/30/2019 12/1/2015D JessieScriptfor90MORPHINESULFATE/3OMG                      Y
        DJ347                                                 4/30/2019 12/112015DJessieScrlptfor30OXYCODONE/ISM G .                          Y
        DJ348           .                                     4/30/2019 1/12/2016DJessieScrlptfor60MORPHINESULFATE/3OMG'                      Y
        DJ349                                                 4/30/2019 1/12/2016DJessieScriptfor30OXYCODONE/ISMG                             Y
        DJ350       '                                         4/30/2019 2/5/2016DJessleScrltfor30OXYCODONE/ISMG                              .Y
        DJ351                                                 4/30/2019 3/14/2016DJessieScrîptfor60MSCONTIN/3OMG                     '        Y
        DJ352                   .       .               ,     4/30/2019 3/14/2016DJdssieScriptfor30OXYCODONE/ISMG                '            Y
        DJ353                                                 4/30/2019 4/28/2016DJeséleScriptfor60MSCONTIN/3OMG                              Y
        DJ3s4                                                 4/30/2019 4/28/2016DJessieScriptfor45OW CODONE/IOMG                             Y  .

        D1355                                                 4/30/2019 5/26/2016DJessleScriptfor60MSCONTIN/3OMG                              Y
@                                                                                                         .

    '
                                        '                                     page8of21                             '         Updated4/29/19
                                                                                                                        '.               .
          :       Case 1:17-cr-00027-JPJ-PMS
                              '              Document 169-1 Filed 04/30/19 Page 9 of 20 Pageid#:
                                                      8427

Gov. Ex,# Def.Ex,                     Witness       Date                              iescription                        Aimit
             #                                                                                                            Y/N
 DJ356                                          4/30/2019 5/26/2016DJessieScriptfor45OXYCODONZ/IOMG                        Y
 DJa57                                          4/30/2019 6/23/2016DJessieScriptfor60MSCONTIN/3OMG                          Y
 DJ358                            '             4/30/2019 6/23/2016DJessieScrlptfor30OXYCODONE/IOMG                         Y
 DJ359                        .                 4/30/2019 7/26/2016DJessieScriptfor60MS.CONTIN/ISMG                         Y
 Dj360                        '                 4/30/2019 7/26/2016DJessieScrltfor30OXYCODONE/IOMG                          Y
 DJ361                                          4/30/2019 8/22/2016DJessieScriptfor60 MSCONTIN/ISMG                         Y
 DJ362                                          4/30/2019 8/22/2016DJessieScrlptfor30OXYCODONE/IQMG                         Y
 DJ363                                          4/30/2019 9/15/2016DJessieScriptfo'r60MSCONTIN/ISMG                         Y
 DJ364                                          4/30/2019 9/15/2016DJessîeScriptfor30OXYCODONE/IOMG                         Y
 DJ365                                          4/30/2019 10/20/2016DJessieScriptfor60MSCONTIN/ISMG                         Y
 D2366                                          4/30/2019 10/20/2016DJessieScriptfor30OXYCODONE/IOMG                        Y
 DJ367            '                             4/30/2019 11/18/2016DJessieScriptfor10 OXYCODQNE/IOMG                       Y
 DJ368                                          4/30/2019 11728/2016DJessieScriptfor60MSCONTIN/ISMG                        .Y
 DJ369                                          4/30/2019 11/28/2016DJessieScriptfor7OXYCODONE/IOMG                         Y
 DJ370                                          4/30/2019 12/21/2016D JessieScriptfor60 MSCONTIN/ISMG                       Y
 DJ371                                          4/30/2019 12/21/2016DJessfeScrîptfor7OXYCODONE/IOMG                         Y
 DJ372                                          4/30/2019 1/30/2017DJessieScriptfor60 MSCONTIN/ISMG            '            Y
 DJ373                                          4/30/2019 1/30/2017DJessieScriptfor7OXYCODONE/IOMG                          Y
 ReJ1                    1-11                   4/30/2019 RebeccaJesslePatientFlle(N38a)                     '             Y
 ReJ2                     1-2                   4/30/2019 RebeccaJessiePatlentFile(N115c)                                  Y
 ReJ3         .         1-121                   4/30/2019 RebeccaJessiePatientFile(N136e)                                  Y
Re2374                   '                      4/30/2019 8/26/2015RebeccaJessieScriptfor30MSCONTIN/ISMG                   Y
ReJ375                                          4/30/2019 8/26/2015 RebeccaJessieScriptfor120OXYCODONE/3OMG                Y
ReJ376                                          4/30/2019 10/S/20l5 RebeccaJessieScriptfor90OXYCODONE/ISMG                 Y
Re-l377                                         4/30/2019 10/5/2015 RebeccaJessieScriptfor60 OXYMORPHONE/ZOMG              Y
Rel378                                          4/30/2019 '11/13/201SRebeccaJessieScrîptfor60OXYCODONE/3OMG        '       Y
ReJ379                                          4/30/2019 11/13/2015RebeccalessieScriptfor60OXYMORPHONE/3OM G              Y
ReJ380                                          4/30/2019 12/15/2015RebeccaJessieScriptfor60MSCONTIN/3OMG                  Y
ie.
  l381                                          4/30/2019 12/15/2015RebeccaJessieScriptfor60OXYCODONE/3OMG                 Y
ReJ382                                          4/30/2019 1/12/2016 RebeccaJessïeScriptfor60MORPHINESULFATED OMG           Y
ReJ383                                          4/30/2019 1/12/2016RebeccaJessieScriptfor60 OXYCODONE/3QMG
                                                .                                                                          Y
Re1384                            .             4/30/2019 2/5/2016RebeccaJessleScrîptfor60 MORPHINESULFATE/3OMG            Y
ReJa:5                                          4/30/2019 2/5/2016 RebeccaJessieScriptfor60 OXYCODONE/3OMG                 Y
Rel386                                          4/30/2019 3/14/2016 RebeccaJessieScriptfor60 MSCONTIN/3OMG                 Y
Rel387                                          4/30/2019 3/14/2016 RebeccaJessiescriptfor60 OXYCODONE/3QM G               Y
Rel388                                          4/30/2019 4/28/2016RebeccaJessfeScriptfor60MSCONTIN/3OMG                   Y
ReJ389                                          4/30/2019 4/28/2016 RebeccaJessîeScrîptfor90OXYCODONE/ZQMG                 Y
Flel390                                         4/30/2019 5/26/2016RebeccaJessieScriptfor60MSCONTIN/3OMG                   Y
Re.l391                                         4/30/2019 5/26/2016RebeccaJessieScriptfor90OXYCODONE/ZOMG                  Y
Re.l392               .                         4/30/2019 6/23/2016RebeccaJessieScriptfor60MSCONTIN/3OMG                   Y
ReJ393                                          4/30/2019 6/23/2016 RebeccaJessieScrïptfor90OXYCODONE/ZOMG                 Y
ReJ394                                          4/30/2019 7/26/2016 RebeccaJessieScriptfor60MSCONTIN/3OMG.                 Y.
qeJ395                                          4/30/2019 7/26/2016RebeccaJessieScrfptfor60 OXYCODONED OMG                 Y
Re1396                    '                     4/30/2019 8/22/2016 RebecdaJessieScriptfor60 MSCONTIN/3OMG                 Y
ReJ397                                          4/30/2019 8/22/2016RebeccaJessieScriptfor60OXYCODONE/3OMG                  Y
RP.J398                   .                     4/30/2019 9/15/2016RebeccaJessieScriptfor60MSCONTIN/3OMG     ..            Y
qel399                                          4/30/2019 9/15/2016RebeccaJessieScriptfor60 OXYCODONE/3OMG                 Y
Re1400                                          4/30/2019 10/20/2016RebeccaJessieScrïptfor60 MSCONTIN/3QMG '               Y
Rel401                                          413212Q19 10/20/2016RebeccaJessieScrzptfor60OXYCODONE/3OMG                 Y
ael402                                          4/30/2019 11/1:/2016 RebeccaJessleScrsptfor10MSCONTIN/3OMG                 Y
Rp.J403                                         4/30/2019 11/18/2016RebeccaJessleScrlptfor20OXYCODONE/3OMG                 Y
Rel404                                          4/30/2019 11/28/2016RebeccaJessleScrlptfor60 MSCONTIN/3QM'
                                                                                                         6                 Y

                                                           '
                                                               Page9of21                                           Updated4/29/19 '
'

     r                          I                        .
     y
                       Case 1:17-cr-00027-JPJ-PMS
                              .         '       .
                                                  Document 169-1 Filed 04/30/19 Page 10 of 20 Pageid#:
,'            .                        .
                                                            8428' ''             '




i Gov.Ex.# Def.Ex.                                  Witness            Date     .                        Description                                Admit
1
;I
              #                                                                                                                                      v/N
             Rel405                             '                4/30/2019 11/28/2016RebeccalessieScriptfor60'OXYCODONE/30MG                         Y
             ReJ406                 '                            4/30/2019 12/21/2016nebeccaJessieScriptfor60MSCONTIN/3OMG            '              Y
             Rea407         '                                    4/38/2019 12/21/2016RebeccaJessleScriptfor60OXYCODONE/3OMG                          Y
             Rel408                                              4/30/2019 1/30/2017RebeccaJessieScrlptfor60MSCONTIN/3OMG'                           Y
             Rel409                         .                 ' 4/30/2019 1/30/2017RebeccaJessieScr/ptfor55OXYCODONE/3OMG                            Y
             Rel41Q    .                                       ' 4/30/2019 2/27/2017RebeccaJessieSeritfor60MSCONTIN/3OMG                             Y
             Rel411                                                  4/30/2019 2/27/2017RebeccaJéssieScriptfor50OXYCODONE/K MG                    Y
             ReJ412                 .                                4/30/2019 3/27/2017RebeccaJessleScriptfor60MSCONTfN/3OMG                   . Y
             ReJ4l3                                                  4/30/2019 3/27/2017Reb/ccaJessieScrlptfor50OXYCODONE/3OMG                    Y
             Rel414                                                  4/30/2019 4/27/2017RebeccaJessieScriptfor60MSCONTIN/6OMG'                       Y
             ReJ41S                                                  4/30/2019 4/27/2017*RebeccaJessieScriptfor45QXYCODONE/3OMG   .             .    Y
     Rill                        1-2                     .
                                                4/30/2019 RickylessiePatl'
                                                                         entFile(N115d)               '                                            Y
     RiJ2                       1-218           4/30/2019 RickvzessiePatientFile(N136f)      .                                                     Y
   Ri24l6                                   . 4/30/2019 9/10/2015RickylessieScriptfor90MSCONTIN/3OMG                                               Y
! RiJ417                           .        ' 4/30/2019 9/10/2015RlckylessieScriptfor120OXYCODONE/3OMG                                             Y
1 RIJ418                                        4/30/2019 10/14/2015RlckyJessieScrlptfor90OXYCODONE/3OMG                                           Y
ït RiJ419
'
.
                                          .     4/30/2019 10/14/2015 RickylessieScritfor90OXYMORPHONE/ZOMG                                         Y
 '
   RiJ420                                       4/30/2019 11/13/2015RickyJessieScriptfor120OXYCODONE/3OMG                                          Y
   Ri1421                                       4/30/2019.11/13/2015RickyJessieScrlptfor90OXYMORPHONE/3OMG                                         Y
: RI J422                        .              4/30/2019 12/15/2015RickylessieSeiptfor90MSCONTIN/3OMG                                        '    Y
.. RiJ423                                       4/30/2019 12/15/2015Rick JessieScriptforl20OXYCObONE/3OMG                                          Y
   RiJ424                                       4/30/2019 1/12/2016RkkylessieScrsptfor60M ORPHINESULFATB/3OMG                                      Y
 ; RiJ425                             .   .     4/30/2019 1/12/2016Rîck JessieScriptfor120OXYCODONE/3OMG                                           Y
 ; RiJ426                                       4/3022019 2/5/2016RlckyJessieScript.for120OXYCODONE/3QMG                                         ' Y
   KJ427                                        4/30/2019 3/14/2016Rick JessleScri ptférS0MSCONTIN/K MG                                            Y
             Ri1428'                .         u 4/30/2019 3/14/2016RickyJessieScri ptfor90OXYCODONE/3OMG                                           Y
 '
  RiJ429                                        4/30/2019 4/22/2016RickyJessieScritfor18MSCONTIN/3OMG .                                            Y
  RIJ430                            .        . 4/30/2019 4/22/2016RickyJessleScri  ptfor20OXYCODONE/3OMG                                           Y
i RiJ431                .       .               4/30/2019 4/28/2016RickylessieScritfor56MSCONTIN/3OMG                                              Y
! RiJ432                                        4/30/2019 4/28/2016 Rickylessielcriptfor120OXYCODUNE/3OMG                                          Y
  RîJ433                                '       4/30/2019 5/26/2016RickvJessieScri ptfor90MSCONTIN/K MG                                            Y
  RiJ434                                        4/30/2019 5/26/2016RickyJessieScri ptforl20OXYCODONE/ZOMG                                          Y
  RiJ435                                   ' 4/30/2019 6/23/2016Rick JessieScriptfor90MSCONTIN/K MG .                                              Y
  RD436                                         4/30/2019 6/73/2016RlckyJessie'scriptfor120OXYCODONE/ZOMG     -                                .   Y
  RiJ437                                        4/30/2019 7/26/2016Ric JessieScrlptfor60MSCONTIN/K MG .                                            Y
             Ri143:                                              4/30/207.9 7/26/2016RlckvlessîeScrltfor90OXYCODONE/M M G                            Y
             RîJ439                                             4/30/2019 8/22/2016Ric JessEeSdrîptfor60 MSCONTIN/6OMG                               Y
             Ri1440                         '   '               4/30/2019 8/22/2016RickyJessieSdrlptfor90OXYCODONE/3OMG                             .Y
             RiJ441              '                               4/30/2019 9/15/2016RitkyJessieScrlptfor60MSCONTIN/6O' MG                            Y
             R1J442    '                                      . 4/30/2019 9/15/2016RfckvJessleScrf ptfor120OXYCODONE/3OMG                            Y
             R12443                                             4/30/2019 10/20/2016RickvJessieScriptfor60MSCONTIN/6OMG                              Y
             RIJ444                                  '          4/30/7019 10/20/2016RickyJessieScrîptforl20OXYCODONED OMQ
                                                                 .                                                                                   Y
'
             RiJ445                                          . 4/30/2019 11/18/2016RickylessieScriptfor20MSCONTIN/6OMG                              'Y
             RiJ446                                           . 4/30/2019 11/18/2016RickyJessieScriptfor40OXYCObONED OMG                             Y
             RiJ447              .                   .          4/30/2019 '11/28/2016RickylessïeScriptfoi90MSCONTIN/6OMG                             Y
             RiJ448                                             4/30/2019 ,11/28/2016 RickylessieScriptfor90OXYCODONE/3OMG            '              Y
             RiJ449                         '                   4/30/2019 12/21/2016 Riek JessieScr'itfor90MSCONTIN/6OMG '                           Y      '
             RîJ450                                             4/30/2019 12/21/2016RlckyzessleScrlptfor90OXYCODDNE/3OMG                             Y
             RIJ451                                             4/30/2019 1/30/2017 RickvJessieScriptfor60MSCONTtN/K MG                   .          Y
             RD452                          '                   4/30/2019 1/30/2017 KckylessleScriptfor85 OXYCODONE/3OMG .                           Y      '
         '
             RiJ453             .                               4/3Q/2019 2/27/2017RickylessieScriptfor90MSCONTIN/6OMG                               Y
             RiJ454                                             4/30/2019 2/27/2017 RickylessieScriptfor80 OXYCODONE/M MG                            9
             RU455                                              4/30/2019 3/27/2017 Rlck JessieScrlptfor90MORPHI W ESULFATE/6OMG                     Y


                                                                                    Page10of21                .                           Updaled4/29/19
'




                     @   Case
                            . 1:17-cr-00027-JPJ-PMS
                                    >               Document 169-1 Filed 04/30/19 Page 11 of 20 Pageid#:
                                                              8429

        Gov.Ex.# Def.Ex.                         .
                                                         W itness                    Date                        *               Descripti
                                                                                                                                         on                         Admit
                             g                                ,                              x        .                           '                                 y/N
         RD456                                       .                            4/30/2019 3/2//2017RlckyJessleScritfor80OXYCODONE/3OMG80                           Y
         Ri1457                                 .                                 4/3Q/2019 4/27/2017RlckvJessieScriptfor90MORPHINESULFATE/6OMG                      Y
         RiJ458                                      '                            4/30/2019 4/27/2017RickylessieScrlptfor75OXYCODONE/3OMG                            Y
           N1.                           1-22                                     4/30/2019     Nei!JewellPatientFile(N109a)                       .                 y
         NJ459                                                                    4/30/2019     10/29/2015JewellScriptfor60OXYCODONC/ISMG              '             Y
        'NJ460                                           ,      '                 4/30/2019     10/29/2015JewellSeriptfor90OXYMORPHONE/4ùMG                          Y
         NJ461                                                                    4/30/2019     11/23/20l5Jewe1lScrjptfor30OXYCODONE/ZOMG .                          9
         NJ462                                                                    4/30/2019 11/23/2015JewellScriptfor60OXYMORPHONE/ZOMG                              Y
           LK                .           1-99                                  4/30/2019 LeraKlcklighterPatientFi.
                                                                                                                 le(N105g)                                           y
          LlQ                             1                                   '4/30/2019 LoraxlckllghterPatlentFile(N38:       '                                     y
        LK 463                                                    .       .    4/30/2019 9/10/2015KicklighterScriptfor120OXYCODONE/3OMG                              Y
        LK 464                                                                .4/30/2019 9/10/2015.KîckIlghterScriptfor'
                                                                                                                       60OXYMORPHONE/4OMG                            Y
         LK465                                                                 4/30/2019 11/5/2015KlcklightirScriptfor90OXYMORPHONE/K MG                             Y
         tx466                                                                 4/30/2019 12/2/2015lccklighterScriptf0r90OXYMORPHONE/4OMG.                            Y
I! LK467                                  ,                                       4/30/2019 1/4/2016KlcklighterScrîptforS0OPANAER/40MG                               Y
E       LK468                                                                  4/30/2019 1/29/2016KicklighlerScriptfor9O.OXYMORPHONE/4OMG                          Y ''
I:      LK469    .       .
                                                                               4/30/201$ 2/26/2016RicklighterScrlptfor90OPAMAER/4OMG                            '  Y
  '
  1     LK470                                                                  4/30/2019 3/31/2016RicklighterScrlptfor90OPANA ER/40MG                             .Y
 'J     LK47l            r                                                     4/30/2019 4/4/2016Kickllghterscriptfor60OXYCODONE/3OMG        .                     Y
        LK472                                                                  4/30/2019 5/2/2016KickllghterScriptfor90DPANAER/40MG                                Y
    .   LII473                                                                 4/30/2019 6/6/2016KlcklighterScriptfor90OXYMORPHONE/4OMG                         '. Y
    '
        LK474                                                                  4/30/2019 7/5/2016Kckli ghterScriptfor7 OXYCODONE/ZQMG       .                        Y
        LK 475                                                            .    4/30/2019 7/5/2016KïcklighterScriptfor14OXYCODONE/ZOMG     '                          Y
    .
        LK476                                                                  4/30/2019 7/5/2016KicklighterScrlptfor24OXYCODONE/ZOMG                                Y
        LK477                            '                                    '4/30/2019 7/5/2015KlcklighterScrîptfor32OXYCODONE/ZOMG                                Y
         SK1         . ,             .   1-93        '                            4/30/2019 Shannon KovaleskiPatientFile(N99a).                                 .    Y
         SK2                             1-41                                     4/30/2019 ShannonKovaleskiPatientFlle(N17))                                     Y
        SK 478                           '                            .           4/70/2019 7/28/2016KevaleskîScriptfor90DILAUDID/4MG                             9
        Sx479'                                                                    4/30/2019 7/28/2016KovalesklScriptfor60MSCONTIN/ISMG                         . Y
.       SK480                                                                     4/30/2019 8/24/2016KovaleskiScriptfor75PERCOCEVl0/325MG                    .   'Y
        SK481                                                                     4/30/2019!8/25/2016KovaleskiScrlptfor90MSCONTIN/ISMG                            Y
        SK 482                                                            .       4/30/2019 '9/27/2016KovaleskîScriptfor60MSCONTIN/3OMG                           Y
        SK4ga                                                                     4/3072019 9/27/2016 KovalesklScriptfor60 OXYCODONE/ISM G                           Y
        SK484                                        '                         4/30/2019        10/26/2016KovaleskîScriptfor80OXYCODONE/ISMG                         Y
        SK485                                                                  4/30/2019        10/26/2016KovaleskiScriptfor60OXYMORPHONE/SMG                        Y
        SK486                            .                                     4/30/2019        11/29/2016Koval esklR rlptfor45OXYCODONE/ISMG               '        Y
        SK487                                                                  4/30/2019        11/29/2016KovaleskiScriptfTr60OXYMORPHONE/IOMG                       9
        SK488                                '                                 4/3d/2019        1/3/2017KovaleskfScriptfor45OXYCODONE/ISMG     .                     Y
        SK489                                                                  4/30/2019        1/3/2017KovaleskiScriptfor60OXYMORPHONE/IOMG '                       Y
        5K490                                                                 I4/30/2019        2/2/2017 KovaleskiScriptfor40QXYCODONE/ISMG                          Y .
        slt491                                           '                    l4/30/2019 2/2/2017KovaleskiStriptfor60OXYMORPHONE/IOMG                           Y
        SK492                    .                                            '4/30/2019 3/2/2017KovaleskiScriptfor3:OXYCODONE/ISM G                          . Y
        SK493                                                        4/30/2019                  3/2/2017KovaleskiScrïtfor50OXYMORPHONE/ISMG                     Y.
        SK494                                                        4/30/2019                  4/11/2017 KovaleskiScriptfor40OXYCODONE/ISM G .              . 'Y
        S#495                                .           '         ' 4/30/2019                  5/9/2017xovalesk;Scrltfor40OXYCODONEX SMG       '             ' Y
        Sx496                                                     ' 4/30/2019                   5/9/2017xovaleskiScriptfor60OXYMORPHONE/ISMG                    Y
        SK497                                                        4/30/2019                  6/6/2017KovaleskiScrlptfor35OXYCODONE/ISMG                      Y
        SK498                '                                       4/30/2019                  6/6/2017KovaleskiScrltforK 'OXYMORPHONE/ISMG                   .Y
        sx499                                                     , 4/30/2019                   7/:/2017KovaleskiScritfor45OXYCODONE/IOMG                       Y
        SK500'               .           .                          ;4/30/2019                  7/6/2017Kokalesklscrltfor60OXYMORPHONE/ISMG                     Y
                                                     .                                                                   p   '



            ..               *
                 :                                                                          .                        r
                                                                                                    Page11of21                                             Updated4/29/1.
                                                                                                                                                                        9
           *   Case 1:17-cr-00027-JPJ-PMS
                     .e
                                          Document 169-1 Filed 04/30/19 Page 12 of 20 Pageid#:
                                                    8430

Gov.Ex.# Def.Ex. .                  Wi
                                     tness        Date                                 Description                        Admi
                                                                                                                             t
                #                                                                                                          Y/N
   BL                   1-28                    4/30/2019   BillîeLindsayPatientFile(N109c)                .                Y
 BL5o1                                          4/30/2019   8/27/2015LindsayScriptfor60 MSCONTIN/ISMG                       Y
 BL502                                          4/30/2019   8/27/2015LlndsayScriptfor90OXYCODONE/3OMG          .            Y
 BL503                               '          4/30/2019   9/25/2015LindsavScriptfor90 MORPHINESULFATE/ISMG                9
 BL504                              .           4/30/2019   9/25/2015LindsayScriptfor120OXYCODONE/ISMG                      Y

   JL                   1-35                   4/30/2019 JamesLongPatlentFile(N109b)                                        Y
 JL5OS                                         4/30/2019 8/27/2015LongScrlptfor60MSCONTIN/ISMG                              Y
 JL506                          .              4/30/2019 8/27/2015LcngScriptfor90OXYCODONE/3OMG                             Y
 JL507                                       . 4/30/2019 9/25/2015LongScriptfor90 MORPHINESULFATE/3QMG                      Y
 JL508                                         4/30/2019 9/2572015LongScriptfor90OXYCODONE/ZOMG                             Y
  JMar                  1-159                    4/30/2019 JoshuaMarionPatientFile(N99b)                                   Y
 JMar2                   1-7                     4/30/2019 JoshuaMarionPatientFile(N1l4)                                   Y
zMar509                                          4/30/2019 9/3/2015MarlonScriptfor90MSCONTIN/3OM:                          Y
JMar510                                          4/30/2019 9/3/2015MarionScriptforS0OXYCODONE/3OMG                         Y
JMar511                                          4/30/2019 10/1/2015MarionScriptfor90 OXYCODONE/ZOMG                       Y
JMar512                                        f4/30/2019 4/13/2016MarlonScrlptfor60 OPANA ER/IOMG                 .       Y
JMar513                                        14/30/2019 4/13/2016MarionScrlptfor60OXYCODONE/IOMG                         Y
JMar514                                        i4/30/2019 5/11/2016MarionScriptfor45 OXYCODONE/ZOMG                        Y
JMar515                                        l4/39/2019 5/11/2016MarionScriptfor60OXYMORPHONE/ZOMG                       Y
1M4r516                                        i
                                               t
                                                 4/30/2019 6/8/2016MarionScriptfor45 QXYCOöONE/ZOMG                        Y
zMar5l7                              .         i4/30/2019 6/8/2016MarionScriptfor60OXYMORPHONE/ZOMG                        Y
JMar518                                        14/30/0019 7/7/2016MarionScriptfor45OXYCODONE/ZOMG                        ' Y
lMar519                                        :4/30/2019 7/7/2016M arîonScriptfor60OXYMORPHONE/ZOM G                      Y
JM ar520                                        4/30/2019 8/9/2016 MarlonScriptfor45OXYCODONE/ZOMG                         Y
JMar521                                         4/30/2019 8/9/2016MarionScriptfor60OXYMORPHONE/ZOMG                        Y
JMar522                                         4/30/2019 9/26/2016MarlonScriptfor30OXYCODONEDOMG                          Y
JMar523                                         4/30/2019 9/26/2016MarionScriptfor60OXYMORPHONE/ZOMG                       Y
JMar524                                         4/30/2019 11/1/2016MarionScrlptfor30OXYCODONED OMG                         Y
JMar525                                         4/30/2019 11/1/2016MarionScriptfcr60OXYMORPHONE/ZOMG                       Y
JM ar526                              .       . 4/30/2019 12/1/2016 MarionScriptfcr30OXYCODONE/3OMG                        Y
IMar527                                         4/b0/2019 12/1/2016MarionScriptfor60OXYMORPHONE/ZOMG                       Y
IMar528                                         4/30/2019 12/30/2016 MarionScriptfor30OXYCODONE/3OMG                       Y
lMar529                                         4/30/2019 12/30/2016 MarronR riptfor60OXYMORPHONE/ZGMG                     Y
IMars3o                                         4/30/2019 1/26/2017 M arlon Scrl tfor30 OXYCODONE/3OM G                     Y
IMar531                                         4/30/2019   1/26/2017MarionScrlptfor60OXYMORPHONE/ZOMG                      Y
IMar532                                         4/30/2019   2/28/2017MarlonScrlptfor10OXYCODONE/3OMG                        Y
IMar533                                         4/30/2019   2/28/2017MarionScriptfor30OXYCODONE/3OMG                        Y
IMar534                                         4/30/2019   2/28/2017 MarionScrïptfor60OXYMORPHONE/ZOMG                     Y
 JMav                   1-44              .    4/30/2019 JerryMaynardPatfentFile(N172)                                     Y
JMay2                    1-6                   4/30/2019 Jerrv MaynardPatientFile(N114)                                    Y
JMav3                                          4/30/2019 Jerrv MaynardPatlentFlle                                          Y
May535                     .                   4/30/2019 9/9/2015 MaynardScriptfor120OXYCODONE/3OM'G                       Y
May536                                         4/30/2019 9/9/2015 MaynardScriptfor60OXYMORPHONE/4OM G .                    Y
May537                                         4/30/2019 10/7/2015 MavnardScrîptfor90OXYCODONE/ZOMG                        Y
M av 538            .                          4/30/2019 10/7/2015 MaynardScriptfor90OXYMORPHONE/4OMG                      Y
Mav539         '                      '        4/30/2019 11/5/2015MavnardScriptfor60OXYCODONE/ZOMG                         Y
May540                                         4/30/2019 11/5/2015MaynardScriptfor90OXYMORPHONE/4OMG                       Y
May541                                         4/30/2019 11/30/2015 MaynardScriptfor45 OXYCODONE/ZOMG                      Y
Mav542                                         4/30/2019 11/30/2015MaynardScriptfor90OXYMORPHONE/40MG                      Y
Mav543                                         4/30/2019 1/5/2016MavnardScriptfor90 OPANA ER/4OMG                          Y


                                                                Page12of21                                         Updated4/29/19
'




                    Case 1:17-cr-00027-JPJ-PMS Document 169-1 Filed 04/30/19 Page 13 of 20 Pageid#:
                                                           *
                                     .                   8431                   .          *


                                 '                                                 '
        G:v,Ex.# Def.ER.                                  W itness          Date                                      Doscriptien        .       : .         t            Admit
!                    #                   '                                                                                                                                y/N
i 1Ma#544
!                                                                        4/30/2019 1/5/2016MaynardScritfer30QXYCODONE/ZOMG                       '   .                     Y
j
: JMay545                                                                4/30/2019 2/4/2016MaynardScriptfor30OXYCODONE/ZOMG                                                Y
' JM a 546          .        .       .                                   4/30/2019 2/4/2016MavnardScrîptfor90OXYMORPHONE/K MG                                              Y
    JM::547                                                              4/30/2019 3/1/2016Ma nardscritfor30OXYCODONE//OMG                                                 Y
    JMay548                                                              4/30/2019 3/1/2016MaynardScriptfôr90OXYMORPHONE/4OMG                                              Y          '
    JMav549                                                              4/30/2019 3/31/2016MàynardScriptfor90 OPANA ER/40MG                                              'Y
   JMay!50                                                               4/30/2019 3/31/2016MaynardScrlptfor30OXYCOD0N2/30MG                                               Y
:r JMay551                                                               4/30/2019 4/27/2016Ma#nardScrfptfor90OPANAER/40MG                                                 Y
   JMay552                                                               4/30/2019 4/27/2016MaynardScriptfor30 OXYCODONE/3OMG                                             'Y
   1Ma 553                                                               4/30/2019'5/26/2016MaynardScriptfor90OXYMORPH, ONE/4OMG                                           Y'
   JMay554                               '                               4/30/2019 6/27/2016MaynariScrîptfor45OXYCODONI/ZOMG .                                      .Y
   JMay555                                   .,                          4/30/201.9 6/27/2016MaynardScrlptfor90OXYMORPHONE/4OM:                                      Y
   JMav556                                                               4/30/2019 7/26/2016MaynardScrlptfor45OXYCODONE/ZOMG                                         Y
   JMav557
    '                            .                                       4/30/2019 7/26/2016MavnardScrlptfor90OXYMORPHONE/K MG                                       Y
   JMay558
    .
                                                                         4/30/20t9 8/24/2016MaynardScrlptfor30OXYCODONE/3OMG '                                       Y
  jJMa 559 '
  6                                                                      4/30/2019 8/24/2015MaynardScrlptfor90OXYMOHPHONE/K MG                           '           Y
   JMay560                   .                                           4/30/2019 9/22/2016Ma nardScritfor30OXYCODONE/K MG                                          Y
  7JMay56l                                                               4/30/2019 9/22/2016MaynardScriptfor90OXYMORPHONE/K MG                                    '  Y            .
 JJMay562                                                          4/30/2019 10/24/2016 MaynardScriptfor30 OXYCODONE/3GMG                                                  Y
   JMay563                                                         4/30/2019 10/2472016MaynardScriptforgoOXYMOXPHONE/K MG                                                 'Y
   JMav564                                            .            4/30/2019 11/22/2016MivnardScriptfor30OXYCODONE/3OMG                                                    Y
 !zMay565                                                          4/30/2019 11/22/2016MaynardScriltfor90OXYMURPHONE/K MG                                                  Y
'
; JMav 566                                        .                4/30/2019 12/20/2016MavnardScriptfor30OXYCODONE/K MG                                                    Y
1JM ay567
)                                                                  4/30/2019 12/20/2016MaynardScrîptfor90OXYMORPHONE/K MG                                                  Y '    .

.       JM ay568             '                                   . 4/30/2019 1/17/2017MaynardScrîgtfor30OXYCODONE/ZOMG    .                                                Y
        JMay569                                                    :/30/2019 1/17/2017MaynardScrlptforSO'OXYMORPHONE/4OMG                                     .            Y
        JMav570                                                    4/30/2019 2/14/2017Ma nardScritfor30OXkCODONE/3OMG                                                      Y
        JMay571                      .        '                    4/30/2019 2/14/2017Ma nardScrîptfor90OXYMORPHONE/4OMG                                                   Y.
        JMav572                              .                     4/30/2019 4/11/2017MaynardScriptfor30OXYCODONE/3OMG      .                                              Y
        JMay573                                                    4/30/2019 4/11/2017MavnardScriptfor90OXYMORPHONE/K MG                                                   Y
 JMay574                                                        ' 4/30/2019 7/5/2017MaynardScriptfor90OXYCODONEXOMG                                                        Y              '
 lMay575                                                       ' 4/30/2019 7/5/2017MavnardScriptfcr60OXYMORPHONE/O MG                                                      Y
7lMa 576                                                          4/30/2019 8/2/2017MavnardScritfor85OXYCODONE/ZQMG    '                                                   Y.
 TMay577                                                          4/30/2019 8/2/2017MavnardScriptfor60OXYMORPHONE/4OMG                               '                     Y
         AM I                1-72                                        4/307201.9 Am anda M ilesPatlentFile (N1O9d)                        '                             Y
         AM2                     1-4                             . 4/30/2019           AmandaMllesPatlentFile(N114a) '                                                     Y          â
        AM s78      '                                              4/30/2019           9/9/2015MilesScrzptfor60MSCONTIN/ISMG                                               Y
        AM 579                                                     4/30/2019           9/9/2015MjlesScriptfer120OXYCODONE/ZOMG '                              *            Y
        AM 580                   ,           .                     4/30/2019           10/8/2015MilesScritfor60MORPHINESULFATE/3OMG                                        Y
        AM 581                                                           4/30/2019 10/8/2015MflesScriptfor90OXYCODONE/ZOMG                                                 Y.
.       AM 582                                                           4/30/2019 11/12/2015MllesScrîptfor10 FENTANYLPATCH/SOMCG/HR                                       Y
        AM 583           w                                               4/30/2019 11/12/2015 MllesScriptfor90OXYCODONE/ZOMG                                               Y
i AM 584.                                                                4/30/2019 12/15/2015 MilesScriptfor10 FENTANYLPATCH/SOMCG/HR                     .                Y
'
  AM 585                                                                 4/30/2019 12/15/2015 MflesSdriptfor60OXYCODONE/ZOMG                             .                 Y
        AM lcco                                                                        TextMessages between smithers and Amanda M iles           '       .        .

         chM                 1-144                        .        4/30/2019 CharleneMlllerPatientFile(N136b)                                                             Y .
        chM2                  .
                              1-2                                  4/30/2019 CharleneMILLERPatientFîle(N-38)Mlscdocs2         .                                           Y
        chMa       ' '        1-3                                  4/30/2019 Charlene MILLERPatientFile (N-38)Ml
                                                                                                               scdocs4 '                                                  Y
        chM4                     1-2 '                    .      . 4/30/2019 Charlene MILLERPatîentFil
                                                                     .                                e(N-119)Miscdocs2      .                                            Y
         ChM5        '           l-3                               4/30/2019 CharleneM ILLERPatîentpife(N-125)Logsepa ers                                                 Y
        chM s86                                                    4/30/2019 9/23/2015CharleneMillerscriptfor90 MORPHINESULFATE 15MG                                      Y
        ChM S:7                                   '                4/30/2019 10/21/2015CharleneMlllerscrlptfor60 DILAUDID/8M6                                             Y

                                                                              '
                                                                                            Page13of21        '       '                                       Updated4/29/19
             '                                        .                                                                                                       .
                                                                                       .                          >        ''                                         ,
        ..
              Case 1:17-cr-00027-JPJ-PMS
                              .          Document 169-1 Filed 04/30/19 Page 14 of 20 Pageid#:
                                                                                    '
                                                                                                           .

g                           '                      8432                     .

    Gov. Ex. # Def.Ex.                        W itness          Date      .     .
                                                                                                   Descriptinn          ,
                                                                                                                            .                   Aimit
                 #                                        ,                       .          .                                       '              Y/N
    chM 588                                                , 4/30/2019   10/21/2015CharleneMillerScriptfor90MORPHINESULFATE/3OMG                     Y
    chM 589                                               . 4/39/2019    11/20/2015CharleneMillerscriptfor60DILAUDID/BMG           -                 Y
    chM 5S0                                                  4/30/2019   11/20/2015CharleneMillersdriptfor6tMORPHINESULFATE/6OMG                     Y
    chM 59l               '                                  4/30/2019   12/21/2015CharleneMillerScriptfor60DILAUDID/8MG                             Y
    chM s92                                                  4/30/2019   12/21/2015CharleneMillerScriptfor10DUM GESICMTCH/7SMCG/HR                   Y
  chM 593                                             '       4/30/2019 1/21/2016CharleneMillerjcriptfer60DILAUDID/8MG                              Y
  ChM 594                                                     4/30/2019 3/29/2016ChatleneMillerscrl  ptfor60OPANAER/20MG                            Y
  ChM 595                                                     4/30/2019'4/27/2016CharleneMillerScriptfor60DILAUDID/4MG                              Y
  ChM 596                                                     4/30/2019 4/27/2016CharleneMlllerscriptfor60OPANAER/ZOMG                              V
  ChM 597.                                                    4/30/2019 5/26/2016CharleneMillerScrltfor60DIG UDID/4MG      .                        Y
  ChM 598                                                     4/30/2019 5/26/2016CharleneMillerScriptf0r60OXYMORPHONE/IOMG                          Y
  chM 599                                                     4/30/2019 6/22/2016CharlenqMîllerscrfptfor60DILAUDI;/4MG''.                           Y
  chM 600                                                     4/30/2019 6/22/2016CharleneMillerScrlptfor60OXYMORPHONE/ZOMG                          Y
  chM 601                                                     4/30/2019 7/26/2016CharleneMîll  erscritfor60DILAUDID/4MG                    '        Y
  chM 6O2                 '                                   4/30/2019 7/26/2016 Chailene MlllerScrlptfor60OXYMORPHONE/ZOMG                        Y.
1 ChM 603                                                     4/30/2019 8/29/2016CharleneMillerScritfor7OXYCODONE/ZOMG                              Y
  ChM 604                                                     4/30/2019 8/29/2016CharleneMfllerScrfptfor21OXYCO6ONE/ZOMG                            Y
1 coM                    1-128                    ,          4/30/2019 ConnleMillerPatientFile(Nlasa) ' ' .                                         y
3 coM2                    l-2                                4/30/2019 ConnieMillerPatientFile(N116                                                 Y
  coM3                     1                                 4/30/2019 ConnleMillerPatlentRle (N119)                                       '        Y
    coM 605                                   .           ' 4/Jc/2019 9/15/2015ConnfeMfllerscrigtfor90OXYCODONE/ISMG                                Y
, coM 606                     '                              4/30/2019 10/20/2015ConnieMillerscrlptfor60 OXYCODONE/ISMG                             Y
l coM 607                                                    4/30/2019 10/20/2015ConnieMillerscriptfor60OkYMORPHONE/ZOMG                            9
  coM 608                                                    4/30/2019'11/23/2015ConnfeMillerscriptfor45OXYCODONE/ZOMG                              Y
2 CoM 609                                                    4/30/2019 11/23/2015ConnîeMillerscriptfor60OXYMORPLONE/3OMG '                          Y
1 coM 610 '
'
                          .                                  4/30/2019 12/23/2015Cdnnie Millerscriptfor30OXYCODONE/ZOMG                       Y
    CoM 611                           .               .      4/30/2019 12/23/2015Connie' M illerscritfor60OXYMORPHONE/4OMG                    Y
'   CoM 612                                                  4/30/2019 1/19/20*
                                                                              16Connie MillerScriptfor20 OXYCODONE/ZOMG,                  -   Y
    coM 613                                                  4/30/2019 1/19/2016ConnîeMillerScriptfor60OXYMORPHONE/4OMG                       Y
    CoM 6l4                                                  4/30/2019 2/3/2016ConnleMîllerScriptfor15OXYCODONE/ZOMG                       ,  Y
    coM 615                       '
                                                           ' 4/30/2019 2/3/2016ConnleMillerscrlptfor60 OXYMORPHONE/K MG                       Y
    CoM 616              .                                   4/30/2019 .
                                                                       3/22/2016ConnfeMillerscrlptfor120OXYCUDONE/BOMG                       'Y
  CoM 617                         ,                          4/30/2019 4/21/2016ConnleMillerScritfor60OXYCODONE/ZOMG                          Y
  coM 61g                                                    4/:
                                                               .
                                                               3072019 4/45/201.
                                                                               6CùnéleMlllerScrlDtfor60OXYCODONEMOMG.                         Y
  CoM 619       .                                          ' 4/30/2019 5/18/2016ConnleMlllerScriptîpr150OXYCODONE/3OMG                        Y
  coM 520                                                    4/30/2019 6/14/2016ConnleMillerSctlpt. for15OXYCODONE/ZOM G                      Y
  coM 621                                                    4/30/2019 6/14/2016ConnleMillerScriptfor60OXYMORPHONE/K MG                       Y
; coM 622                .
                                                             4/30/2019 7/25/2016ConnieMillerScriptfor30OXYCODONE/IOMG      '                 .Y
,
) coM 623                                                    4/30/2019 7/25 2016ConnleMillerScriptfor60OXYMORPHONE/K MG                       Y
  coM 624                                                    4/30/2019 8/23/2016ConnleQlllerscrlptfor7OXYCODONED OMG .  .                           9'
' coM 625                                                    4/30/201: 8/23/2016ConnieMîllerScriptfor15 OXYCODONE/ZOMG                          Y
;
1
  coM s26                                                    4/30/2019 :/23/2016Connl/Millerscrlptfor20DXYCODONE/ZOMG                           ?         .
  coM 62k                                                    4/30/2019 8/23/2016ConnleMillerscrlptfor30OXYCODONE/ZOMG                .          Y
    JMo1                 1-166                '              4/30/2019 Jenni
                                                                           ferMoorePatientFile(N100a) '                                        .Y
   2Mo2                1-61 '                                4/30/2019 lenni
                                                                           ferM6orePatîentFile(N172)                             .              Y
    JMo3             ' 1                                     4/30/2019 lenni
                                                                           ferMoorePatientFlle(Nà8)            ''                .                  Y
: J'
   M o628                                                    4/30/2019 11/9/2015 MooreScriptfor75OXYCODONE/ISMG '            '                      Y
' JM o 629                                .
                                                             4/30/2019 11/9/2015MooreScriptfor60OXYMORPHONEXOMG                                     Y
t JMo63o        .                                            4/30/2019 12/14/2015MporeScrëptfor60OXYCODONE/ISMG                                     Y
  JMo631                      .                              4/30/2019 1:/14/2015 MooreScriptfor60OXYMORPHONE/3OMG                                  '
                                                                                                                                                    Y
  JMo632                                                     4/30/2019 1/13/2016 MôoreScriptfnr60OXYCODONE/ISMG                                     Y
                                                                                            ..                   .          *t
                                                                                                                                                .

                                                                              Page1.
                                                                                   4of21                              -                  Updated4/29/19
               Case 1:17-cr-00027-JPJ-PMS Document 169-1 Filed 04/30/19 Page 15 of 20 Pageid#:
                                                    8433
    Gov. Ex.# Def.Ex.           W itness           Date                              Description   '                 Aimit
                #                                                                                                  Y/N
  JMo6aa                                      4/30/2019 1/13/2016MooreScriptfor60OXYMORPHONE/3OMG                 . Y
1 1Mo634                                      4/30/2019 2/12/2016 MooreScriptfor60 OXYCODONE/IOMG                   Y
  JMo635                                      4/30/2019 2/12/2016MooreScrlptfor60OXYMORPHONE/4OMG                   Y
  JMosa6                                      4/30/2019 3/16/2016Moorescrîptfor60OPANAER/40MG                       Y
  JMo637                                      4/30/2019 3/16/2016MooreScriptfor45OXYCODONE/IOMG                     Y
  JMo638                                     .4/30/2019 4/14/2016MooreScriptfor60OPANAER/40MG                       Y
    JM o 639            .                     4/30/2019 4/14/2016MoereScriptfer30OXYCODONE/ZOMG                     Y
   JMo64o                                     4/30/2019 5/12/2016MooreScrîptfor30OXYCODONE/ZOMG                     Y
   1Mo641                                     4/30/2019 5/12/2016MooreScrlptfor60OXYMORPHONE/4OMG                ' Y
! 2Mo642                                      4/30/2019 6/9/2016MooreScrlptfor20OXYCODONE/ZOMG                      Y
I JMo643                                      4/30/2019 6/9/2016MeoreScrlptfer60OXYMORPHONE/K MG                    9
:l
   JMo644                                    .
                                              4/30/2019 7/11/2016MooreScrlptfor15OXYCODONE/ZOMG                     Y
   JMo645                                     4/30/2019.7/11/2016MooreScriptfor60OXYMORPHONE/4OMG                   Y
   JMo646                                     4/30/2019 8/8/2016MooreScriptfor15OXYCODQNE/ZOMG                      Y
   JMe647                                     4/30/2019 8/8/2016Mo'oreScriptfor60OXYMORPHONE/4OMG                   Y
p JMo648
l7JMo 649
I
                                                 4/30/2019 9/8/2016MooreScriptfor30OXYCODONE/ZOMG
                                                 4/30/2019 9/8/2016MooreScrîptfor60OXYMORPHONE/4OMG                  Y
                                                                                                                       Y
    JMo 650                             ' 4/30/2019 10/10/2016MooreR riptfor30OXYCODONE/ZOMG                         Y
,
    JMo651                               . 4/30/2019'10/10/2016MooreScriptfor60OXYMORPHONE/K MG                      Y
    JMo652                                 4/30/2019 11/10/2Q16MooreScriptfor30OXYCODONE/ZOMG                     ' Y
    JMo653                                 4/30/2019 11/10/2016MooreR rdptfor60OXYMDRPHONE/4OMG                      Y
    JMo654                                 4/30/2019 12/12/2016MdoreScriptfor30OXYCODONE/ZOMG                        Y
    JMo655                                 4/30/2019 12/12/2016MooreScrlptfor60OXYMORPHONE/K MG                      Y
    JMo656                                 4/30/2019 1/9/2017 MooreScriptfor30OXYCODONE/ISMG                         Y
    JMo657                                 4/30/2019 1/9/2017 MooreScriptfor60 OXYMORPHONE/4OMG                    ' Y
    JMo658                                4/30/2019 2/7/2017MooreScriptfor30OXYCODONE/ISMG                       .   Y
    JMo659          '               '      4/30/2019 2/7/2017MooreScriptfor60OXYMORPHONE/4OMG                        Y
    JMo660                            '    4/30/2019 4/11/2017MooreScrîptfcr30OXYCODONE/ISMG30                       Y
     SM1                 1           '       4/30/2019 Sharon MullinsPatëentFîle(N38e)                             ' Y
     SM2                1.
                         .
                         43                  4/30/2019 Sharon MulllnsPatientFile(Nl00b)                              Y'
    SM 661                                   4/30/2019 9/2/2015 Mull/nsScrlptfor60 M5CONTIN/ISMG                     Y
'
    SM 662                                   4/30/2019 9/2/2015 MullînsScriptfUr90OXYCODONE/3OMG                     Y
    SM 663                                   4 30/2019 10/1/2015M ullinsScriptfor120OXYCODONE/3OMG                   Y
    SM 664 .                '                4/30/2019 1/8/2016MullinsScriptfor10FENTANYLPATCH/ZSMCG/HR              Y
    SM 66S                                   4/30/2019 XJW AOX6 M ulllnsScrlptfor75 OXYCODONE/ZOMG                     Y
                                                                           ee   ml
      BP                1-186                4/30/2019 BlllyParsleyPatientFlle(N136c)                                  Y
    BP666                                    4/30/2019 9/3/2015BParselyScriptfor120OXYCODONE/ISM:                      Y
    BP667                                    4/30/2019 9/3/2015 BParsel :Scripifor60 OXYMORPHONE/ZOMG                  Y
    BP668                                    4/30/2019 10/1/2015 BParselyscrigtfor60dXYCODONE/ISMG                     Y
    BP669                                    4/30/2019 10/1/2015 BParselyScriptfor90OXYMORPHONE/ZOMG                   Y
    BP670                                    4/30/2019 10/28/2015 BParselvScrlptfof45OXYCODONE/ZOMG                    Y
    BPt71                       '            4/30/2019 10/28/2015 BParsel Scriptfor60OXYMORPHONE/3OMG                  Y
    Bp&72                                    4/:0/2019 11/24/201.5 BParselvSnriptfor30OXYCODONE/ZOM G     .            Y
    BP 673                                   4/30/2019 11/24/2015BParsel  vScrlptfor60OXYMORPHONE/4OMG                 Y
    BP674                                    4/30/2019 12/22/2015BPjrselvScriptfor20OXYCODONE/ZOMG                     Y
    Bp675                                    4/30/2019 12/22/2015BParselyScriptfor60OXYMORPHONE/4OMG                   Y
    BP676                                    4/30/2019 1/20/2016BParsel
                                                                      yScriptfor60OXYMORPHONE/K M G                    Y
    BP677                                    4/30/2019 1/20/2016BParsel
                                                                      vScriptfor30PERCOCET/10/325MG                    Y
    BP678                                    4/30/2019 2/23/2016BParsel
                                                                      yScriptfor30OXYCODONE/ISMG                       Y
    Bp679                                    4/30/2019 2/23/2016BParsel
                                                                      vScrlptfor60OXYMORPHONE/4OMG 60                  Y
    BP680                                '   4/30/2019 3/21/2016BParsel
                                                                      :Scrltfor60 OPANA ER/4OMG                        Y


                                                              Page15of21                                      Updated4/29/19
                     @   Case 1:17-cr-00027-JPJ-PMS Document 169-1 Filed 04/30/19 Page 16 of 20 Pageid#:
                                                              8434
                                                                                                '
    ,
    '
        Gcv.Ex.# Def.Ex.                          w itness          , Date                                    Descripticn                             Admit
I                         g                                    '                      .
                                                                                                                                   .
                                                                                                                                                       yjy
            BP68l                                              ' 4/30/2019 3/21/2016BParselyScritfQr30OXYCODONE/ISMG                                    Y
        '
            BP682                     .                          4/3:/2019 4/21/2016BParselvScriptf:r60OPANAER/40MG60                                   Y
            BP683                                                4/30/2019 4/21/2016 BParselyScriptfor60OXYCODOXE/ISMG .                               Y
'
            BP684                                                4/30/2019 5/19/20$6BParselyScriptfor45OXYCODONE/ZOMG                                 .Y
            DP685                                 '            . 4/30/2019 5/19/2016 BParselyscriptfot60OXYMORPHONE/MOMG                               Y
            BP686                                                4/30/2019 6/20/2016BParsel Scriptfor45OXYCODONE/ZOMG                  -               Y
            BP687                                 ..             4/30/2019 6/20/2016BParselvScriptfor60OXYMORPHQNE/4OMG                                Y
            BP688                                                      4/30/2019 7/18/2016BParselyScrltfor30OXYCODONE/ZOMG                              Y
            BP689                                                      4/30/2019 7/18/2016BParselyScritfor60OXYMORPHONE/4OMG                            Y'
            BP690                 '                                    4/30/2019 8/17/2016BParselyScriptfor45OXYCODONE/ISMG                             Y
            BP691                                                      4/30/2019:8/17/2016BParselyScrîptfor60OXYMORPHONE/O MG                           Y
            BP692                                                      4/30/2019 9/15/2016BParselyScriptfor50OXYC0D0N2/20MG                '           .Y
            BP693                                          '           4/36/2019 9/15/2016BParselv'seriptfor60OXYMORPHONE/4OMG                          Y
            BP694         .                                          4/30/2019 10/18/2016 BParselyScri' tfor45OXYCODONE/ZOMG                        Y
            BP695,                                                   4/30/2019 10/18/2016B ParselyScriptfor60OXYMORPHONE/K MG                       Y
            BP696                                                    4/30/2019 11/15/2016BParselyScritfor45OXYCODONE/ZOMG                           Y
            :P697                     .                              4/30/2019 11/15/2016BParselyScrîptfor45OXYCODONE/ZOMG                          Y
J BP698                                                              4/30/2019 11/15/2016B Parsel yScriptfor60 OXYMORPHONE/K MG                     Y
  BP699                       '                   '                  4/30/2019 12/14/2016à ParselyScriptfer60OXYMORPHONE/K MG                     ' Y
    JP '                          1-131                             *4/30/2019 JessîcaParslevPatientFile(N101a)                                     Y
  JP700                                '                           ' 4/30/2019 4/21/1016JParsleyScriptfor60 OPANA ER/D MG                           Y
  JP701                                                              4/30/2019 4/21/2016JParsl byScriptfor30OXYCODONE/IOMG                       - ,Y
            JP702                 '                                    4/30/2019 5/19/20161parslegScriptfor22OXYCODONE/ZOMG                             Y
t JP7G3                                                                4/30/2019 6/20/20162ParsleyScriptfor60OXYCODONE/ZOMG                             Y
  JP704                                                                4/30/2019 6/29/2016JParsleyScriptfor40OXYMORPHONE/ZOMG ' '                       Y
  JP705                                           .                    4/30/2019 7/18/2016JParsleyScriptfor50OXYCODONE/ZOMG       .                     Y
            JP706                                                      4/30/2019 7/18/2016JParsleyScriptfor60OXYMORPHONED OMG                    '     'Y
            JP707                                                      4/30/2019 8/17/20t6JParsleyScrlptfor50OXYCODONE/àOMG                             Y
            JP708                 '                                    4/30/2019 8/17/2016JParsleyScriptfor60OXYMORPHONE/3OMG                           Y
            JP709                                                      4/30/2019 9/15/2016JParsleyScritfor45QXYCODONE/3OMG                              Y
            JP710                                          .           4/30/2019 9/15/2016JFàrsleyScriptfor60OXYMORPHONE/3OMG '                      ' Y
            2P 711   .
                                                  '
                                                                       4/30/2019 10/18/2016JParsleyScriptfèr30OXYCODONE/3OMG    . '.                    Y
            JP7l2                                                4/30/2019 10/18/2016JParsleyScrîptfor30OXYMORPHONE/3OM G                               Y
            JP713                                              ' 4/30/2019 11/15/2016JParsleyScriptfor30OXYCODONE/3OMG                                  Y
            JP714                                     .          4/30/2019 11/15/20161ParslevSeriptfqr60 OXYMORPHONE/3OMG                               Y
            JP 7ls                        .                            4/30/2019 7.2/14 2016JParslev Scri tfor30 OXYCODONE/3OM G                        Y
            JP716                             .                        4/30/2019 12/14/2016J.parsleyScrlptfor60OXYMORPHONE/3OMG.                        Y
             DR                   1-12                              4/30/2019 Debra'ReynoldsPatientRecords(N125)                                    Y .
             DR2                  1-10                             14/30/2019 DebraRevnoldsPatientRecords(N12'5)LoosePapers  .                      Y
            DR 7l7                        '
                                          .                         4/30/2019 10/15/2015 ReynoldsScriptfor90OXYCODUNE/ISMG                        . Y
            DR 7l8                                    '            i4/30/2019 10/15/2015 ReynoldsScriptfor90OXYMORPHONE/ZOMG                    .'  Y
            DR719                                                   4/30/2019 11/23/2015ReynoldsScrîptfor60OXYCODONE/ZOM G                          Y
            DR720                             .                     4/30/2019 11/23/2015ReynoldsSrriptfor90OXYMORPHONE/3OMG                         Y
        .
            DR721'                    '                '            4/30/2019 1/6/2016 ReynoldsScriptfor45OXYCODONE/ZOMG '                          Y
            DR722                                                   4/30/2019 1/6/2016Re noldsScriptfor60OXYMORPHUNE/K MG                           Y
            DR723                                                   4/30/2019 2/3/2016RevnoldsScritfor30OXK ODONE/ZOMG                             .Y
            DR724                 '                                 4/30/2019 2/3/2016 Revnolds'
                                                                                               scriptfor60OXYMORPHONE/4OMG                          Y
        DR1000                                                                   TextM essagesbetweenSm l
                                                                                                        thersandDebbieReynolds '                             '
         MS                    1-144                                4/30/2019 MichelleSmi
                                                                                        thPatientFile(N102a)              ' .                           Y
         MS2                    l-2                   .             4/30/2019 MichelleSmi
                                                                                        thPatientFile(N38f)                                             Y
        MS725                                                       4/30/2019-11/30/201SSmîthScrftfor60MORPHJNESULFATE/ISMG                             Y
        MS726                                                       4/30/2019 11/30/20155m1thScrltfor30OXYCOUONE/IOMG                                   Y

                                                       '           '
                                                                                  '
                                                                                          Page16of21           '                               Updated4/29/19
                 Case 1:17-cr-00027-JPJ-PMS Document 169-1 Filed 04/30/19 Page 17 of 20 Pageid#:
                                                      8435

        Gnv.Ex,# Def,Ex.                   W itness          Date                                 Description                          Admit
                   #                                                                                                            .       Y/N
        MS727                                              4/30/2019 1/4/2016SmithScriptfor60MSCCNTIN/ISMG                               Y
        MS728                                              4/30/2019 1/4/2016SmithScrlptfor30OXYCODONE/IOMG                              Y
        MS729                                    '         4/30/2019 1/29/2016SmithScriptfor30OXYCODONE/IOMG                             Y
        MS730                                              4/30/2019 1/29/20165m1thScriptfor60OXYMORFHONE/ZOMG                           Y
        MS73l                                              4/30/2019 2/26/2016SmithScriptfor60OPANA EV30MG                               9
        MS732                                              4/30/2019 2/26/2016SmithScriptfer30OXYCODONE/IOMG            .                Y
        MS733                                              4/30/2019 3/24/2016SmithScriptforl20OXYCODONE/3OMG               '            Y
        MS734                                              4/30/2019 4/25/20165m1thScriptfor120OXYCODONE/3DMG                            Y
        MS735                                     . 4/30/2019 5/23/2016SmithScriptfor120OXYCODONEDOMG                                    Y
        MS736                                       4/30/2019 6/21/2016SmithScriptfor45OXYCODONE/ZOMG                   '                Y
        MS737                                       4/30/2019 6/21/2016SmfthScrlptfor60OXYMORPHOME/3OMG                                  Y
        MS 738                     .                4/30/2019 7/18/2016SmîthScrîptfor40OXYCODONE/ZOMG
                                                      .
                                                                                                                                         Y
! MS739                                             4/30/2019 7/18/2016SmithScriptfor60OXYMORPHONE/3OMG                                  Y
I
!
1
r    ST                    1-104                          l4/30/2019   StancyTurnerPatientFile(Nl03a)                                    Y
i. ST740
;
.
                                                          '4/30/2019   8/15/2016TurnerScriptfor10DURAGESICPATCH/IZMCG/HR                 Y
 '
   ST74l                                                  .4/30/2019   8/15/2016TurnerScriptferl20OXYCODONE/3OMG .                       Y
   ST742                    '                             t4/30/2019   9/15/2016TurnerScriptfor120OXYCODONE/3OMG                         Y
   ST743                                                   4/30/2019   9/15/2016TurnerScrîptfor60OXYMORPHONE/SMG                         Y
   ST744                                                   4/30/2019   10/17/2016TurnerScriptfor120OXYCODONE/3OMG                        Y
   ST745                                                   4/30/2019   10/17/2016TurnerScrlptfor60OXYMORPHONE/IOMG                       Y
   ST746                               '                   4/30/2019   11/21/2016TurnerScrîptfor105 OXYCODONED OM G                      Y
   ST747                                                   4/30/2019   12/21/2016TurnerScriptfor24OXYCODON2/20MG                         Y
   ST748                               .                   4/30/2019   12/21/2016TurnerScriptfor16OXYMORPHONE/ZOMG                       Y
   5T749                                                   4/30/2019   12/30/2016TurnerScriptfor60OXYCODONE/3OMG                         Y
   ST750                                                4/30/2019      12/30/2016TurnerScriptfor60OXYMORPHONE/ZOMG                       Y
   ST751                                                4/3072019      1/26/2017TùrnkrScriptfor55CXYCODONE/3OMG                          Y
   ST752 '                                              4/30/2019      1/26/2017TurnerScriptfor60OXYMORPHONE/ZQMG                        Y
   51 753                                             - 4/30/2019      2/23/2017TurnerScriptfor45 OXYCODONE/3OMG                         Y
        ST754                                              4/30/2019 4/19/2017TurnerScriptfor60OXYCQDONEXOMG                             Y
        ST755                                              4/30/2019 4/19/2017TurnerScrlptfor60OXYMORPHONE/3OMG                          Y
    '
        5T756                          .                   4/30/2019 5/24/2017TurnerScripyfor60OXYCODONE/3OMG                            Y
        ST757                               .              4/30/20.9 5/24/2017TurnerScriptf0r60OXYMORPHONE/3OMG                          Y
        5T758                                              4/30/2019 7/6/2017Turnerscrfptfor60OXYCODONE/ZOMG                             Y
        ST759                                              4/30/2019 7/6/2017TurnerScriptfor60OXYCONTIN/ISMG                             Y
         AW1                 1                             4/30/2019 AndreW hltmPatlentRecord(N2:h)                                      Y
         AW 2              1-17                  '         4/30/2019 AndreW hltePatientFile(N1llc)                                       Y
         AW3                l-5                            4/30/2019 AndreW hitePatientFïle(N114b)           '              '            Y
        AW 7t0                                             4/30/2019 9/9/2015W hfteScrîptfor60MSCONTIN/ISMG                              Y
        AW 76l                                             4/30/2019 9/9/2015W hkeScriptfor120OXYCODONE/3OMG        '                    Y
    AW 1000                                                            TextM essagesbetweenSmithersandAndreW hlte
     7% 1           .      1-105                          4/30/2019 ThomasW ileyPati
                                                                                   .
                                                                                    entFile(N103b)
                                                                                        . *
                                                                                                                                         Y
        TW 762                                            4/30/2019 8/31/2016W lle Scriptfor60OXYCODONE/âOMG            .               9
        :'
         w 763                                            4/30/2019 8/31/2016W lleyScriptfor60 OXYMORPHONED OMG                         Y
        TW 764                                            4/30/2019 11/3/2016W ileyScriptfor60OXYCODONE/3OMG                            Y
        TW 765                                            4/30/2019 11/3/2016W lle Scriptfor60OXYMORPHONE/3OM G                         Y
        TW 76i                                            4/30/2019 12/6/2016WilevScriptfor60 OXYCODONED OVG '              '           Y
        TW 767                                            413Q12Q19 121612Q16Wlleyscriptfor60 OXYMORPHONE/3OQG                          Y
        TW 768                                            4/30/2019 1/4/2017W ilevScriptfor60 OXYCODONE/3OMG                            Y
        TW 769               '                            4/30/2019 1/4/2:17W ilevScriptfor60OXYMORPHONE/3OMG                           Y
        TW 770                                            4/30/2019 1/31/2017W llevscrlptfOr50 OXYCODONE/3OM6                           Y


                                                                           Page17of21                                           Updated4/29/19
'




                              Case
                               '!
                                   1:17-cr-00027-JPJ-PMS Document 169-1 Filed 04/30/19 Page 18 of 20 Pageid#:
                                                                                          .



            a
                                                                   8436                              *



r Gov.Ex.# Def.sx.                                        w itneqs                nate           .             ' Descriptîon                               .       Admît
                         .
                              .g                                     .                                          t  .
                                                                                                                            '                                       yyN
   TW 771                                                                    4/30/2019 1/31/2017Wileyscrlptfor60QXYMORPHONE/3OMG
                                                                                                                              '                                      Y
   -rW 772                                           .'                4/30/2019 2/28/2017Wileyscriptfor55OXYCODOME/3OMG                                             Y
   TW 773                                                              4/30/2019 2/28/2017WilevScriptfor60OXYMORPHONE/3OMG                                           Y
   TW 774                                                              4/30/2019 3/2:/2017WileyScriptfor50OXYCObONE/3OMG                                             Y
   TW 775                                                              4/30/2019 3/28/2017WileyScriptfor60OXYMORPHONE/3QMG                                         'Y
   TW 776                                                              4/30/2019 4/25/2017WileyScriptfor50OXYCOSONE/3OMG    '                             .          Y
   TW 777                                                            ' 4/30/2019 4/25/2017WilevScrlptfor60OXYMORPHONE/3OMG                                         'Y
   TW 778                                                              4/30/201: 5/23/2017WllvyScrfptfor50OXYCODON#/O MG                                             Y
,r
 , TW 779                                   .                          4/30/2019 5/23/2017WileyScriptfor60OXYMORPHONE/3OMG                                           Y
   TW 780                                                              4/30/2019 6/20/2017WïlevScriptfor60OXYCODONE/ZOMG                                             Y
   TW 781                                       '                      4/30/2019 6/20/2017WileyScriptfor60OXYMORPHONE/3OMG                                           Y
   TW 782                                   '                 '        4/30/2019 7/14/2017W /leyR riptfor55OXYCODONE/ZOMG                                            Y
   TW 783                      .            '                          4/30/2019 :7/14/2017WileyScrlptfor60OXYMORPHONE/3OMG   '                                      Y
                DWi                         '1-74                            4/30/2019 DarrylWilliamsPatientFile(N106aj                                              Y
       DW i2                              1-3         '                4/30/2019 DarllW illiamsPatientFile(N116)'Loose Papers         ,            Y
       Dwl3                             ' t.4          .               4/30/2019 Darr/ William:Patientplle(N1125)LoosePapers                       Y
      DW i784'                                                         4/30/2019 8/31/2015 DW illiamsScriptfor120 OXYCODONE/3OMG            '      Y
      DWi785                                                           4/30/2019 8/3112015DWilliamsScriptfor60OXYMORPHONE/4OMG                     Y
    ; DW î786                                                          4/30/2019 9/25/2015D W illiamsScriptfor60OXYCODONE/ZOMG .                   Y
    '
      DW7787                                                           4/30/2019 9/25/2015DWilliamsscritfor90OXYMORPHONE/K MG                      Y
    ,   DW i788                                                       .4/30/2019 10/15/2015DWilliamsScriptfor90OXYCODONE/ISMG                      Y
      DWî789                                                           4/30/2019 10/15/2015DWilliamsSctiptfor90OXVMbRPHONE/4OMG                    Y
    ' DWl790                       '                                   4/30/2019 $1/23/2015DWllliamsScriptfor60OXYCODOQE/ZOMG '                . Y
      DW î7S1                               '                          4/30/2015 11/23/2015D WjlllamsScrfptfor90 OXYMORPHONE/4OMG        .         9
      DWl792                                                           4/30/2019 12/21/2015DWillfamsScrîptfor50OXYCODONE/ZOMG .                    Y
    . DWî 793                                                       . 4/30/2019 12/21/2015DWilliamsScriptfor90OXYMORPHONE/K MG ..             . , .Y
    k Dw i794'                                                         4/30/2019 1/19/2016D WilliamsScriptfor15 OXYCODONE/ZOMG                 , Y
      DWi795                                     '                     4/30/2019 1/19/2016DWilliamsScritfor90OXYMORPHUNE/4OMG                      Y
        bw i796
        f                                                           . 4 /30/2019 2/3/2016DWilliamsScriptfor10OXYCODONE/ISMG                      .Y
        DWi797                              '                     .    4/30/2019 2/3/2016DWilliamsS8riptfor90OXYMORPHONE/4OMG              '       Y
        Dw i798                                                        4/30/2019 3/22/2016 DW llliamsScriptfor
                                                                                                             p
                                                                                                               150 OXYC ODONE /3OMG
                                                                                                                                 '            '    Y
        DW î799                                                        4/30/2019 4/21/2016D W illiamsScriptfor60OPANA ER/K MG       '              Y
        DW i800                                                        4/30/2019 4/21/2015D WllliamsScrïptfor60 OXYCODONE/3OMG          c          Y
        Dwi801                                                     . 4/30/2019 5/18/2016DWilliamsScrîptfor14OXYCODONE/ZOMG                         Y
        DWi:02 '                                                       4/30/2019 5/18/2016DWillîamsScrlptfor24OXYCODONE/ZOMG                       Y
        DW i80S                             .             .          '
                                                                             4/30/2019 5/18/2016 D W llllam:Scri tfor35 OXYCODONE/ZOM G                             Y
                                                                                                               @                 ,


     FW '                                   1-117                            4/30/2019 FranklînW illiamsPatientFïle(N106b) '     '    .           '       .         Y
    FW 2 '                                   l-2                             4/30/2019 rranklinW illiamkpatientFile(N389                                  '         Y
   FW 804                                                                    4/30/2019 8/31/2015 FiW ïlliamsScriptfor60OPANA ER/40MG                                Y
   FW @05                                                                    4/30/2019 8/31/2015F'WilllamiScripifor120OXYCODONE/3OMG                                Y
   FW 806 .                                 .                                4/30/2019 11/5/2015FW illiamsScrltfcr30OXYCODONE/ISMG                                  Y
   FW 807                               '                                    4/30/2019 11/5/2015FW illiamsScrlptfor90OXYMORPHONE/3OMG                               Y
  rFw 8o8                .
                                             '                               4/30/2019 12/2/2015FW illîamsScritfor20 OXYCODONE/ISMG                                 Y
1 Fw 8os                                                                     4/30/2019 12/2/2015FWilliamsSdrlptfor90OXYM ORPHONE/O MG                               Y
   Fw 8zo                                                                    4/ao/2oz9 v4/a016Fw îll   îamsscritfor90 OM NA ER/K MG ,                               y
        FW 8&1 '                    .                                        4/30/2019 1/29/2016FW ylli  amsScritfor90OPANA ER/40MG                                'Y
        Fw 812                                                               4/30/2019 1/29/2016FW îlliams'scriptfor15OXYCODONE/ISMG                                Y
l Fw 81a                                                                     4/à0/2019 2/26/2016FWllllamsScr3ptfor90OPANA #R/O MG                     '             Y
i Fw 814                        '                                        .   4/30/2019   2/26/2016FW illiamsScrlptfor15OXYCODONE/ISMG     .               '         Y
l FW 815                                                                     4/30/2019   3/31/2016.
                                                                                                  FW illïamsScrigtfor90OPANA ER/40M G                               Y
i Fw 816                                                                     4/30/2019   3/31/2016FW îllîamsScriptforaooxycoooNE/lcMG                               y
  FW 817                                    '             '                  4/30/2019   5/2/2016FW llllamsSc/itfor90OPANA ER/4OMG                                  Y
                                                                                                           '                                          :



                                                                                              Page18of21                                                  Updated4/29/12
                                                                                                                                                                       9
                                                                              *                                                           .
                                   %
        ..............   ..                      '                                                                                                             ,
l'            . Case 1:17-cr-00027-JPJ-PMS
                                  '            '
                                           Document    . Filed 04/30/19 Page
                                                    169-1                 n 19 of'20 Pageid#:                                                          '
   @            .                                         2       .              8437             .-             '


  Gov.Ex.# Def.Ex-                       Wi
                                          tness                 Date                               Description                                   ,Admi
                                                                                                                                                     t
                      g    .        's                                                                                                           , yjy
   FW 818                            '                        4730/2019.5/2/2016FWilliamsScriptfor30OXYCODONE/IOMG                                  Y
j FW 819                                                      4/30/2019 6/6/2016FWllllamsScrfptfor7OXYCODONE/ZOMG                       ..         Y
' FW'
    820                                                       4/30/2019 6/6/2016FWllllamsScriptfor14QXYCODONE/ZOMG                                 Y
  FW 82l                           ' .            .           4/30/20t9 6/6/7016FWîlliamsScriptfor24OXYCODONE/ZOMG                                 Y
  Fw 822                                                      4/30/2019 6/6/7016FWilliamsScrlptfor35OXYCODONE/ZOMG                                 Y
   WW '                    1-141                              4/30/2019 W esleyWilliamsPatientFile(Nl06c)                                          Y
   WW2                     1-41                               4/30/2019*WesleyWilliamsPatientFile(N112)                                 ,          Y
   WW3                      1-6                               4/30/2019 WesleyWilliamsPatientFlle(N172)                                            Y
  WW 823                                                      4/30/2019 9/16/2015W WilllamsScriptfor120OXYCODONE/3OMG                              Y
  WW 824                                     .                4/30/2019 9/16/2015W WilliamsSrriptfor60OXYMORFHONE/K MG                             Y
  WW 825                   ' .                  4/30/2019 10/14/2015W WilliamsScrltfor90OXYGODONE/3OMG                                    Y   '
  W W 826                                . '    4/30/2019 10/14/2015W WilliamsStriptfor60OXYMORPHONE/4OMG
                                                      .                                                                                   Y '
   WW 827                                       4/30/2019 10/20/2015W WilliamsScritfor30OXYMORPHONE/K MG                                  Y
   WW 828                                       4/30/2019 11/10/2015W WilliamsAriptfor75OXYCODONE/3OMG                                  . Y
à ww 829                                    . 4/30/2019 11/10/20l5W W illiamsScriptfor3oOXYMORPHONE/MOMG                                  Y
' W W 830                                       4/30/2019 11/13/2015W W illiamsScrlptfor60OXYMORPHONE/K MG                          .     Y
i' WW 83l .                                     4/30/2019 12/15/2015W WilliamsScriptfor60OXYCODONE/3OMG                                   Y .
   WW 832                                       4/30/2019 12/15/2015W W illiamsScriptfor30OXYMOBPHONE/4OMG                                Y
   Ww 833                                       4/30/2019 1:/15/2015W WilliamsAriptfor60OXYMORPHONE/MOM;                                  Y
   WW 834                                     . 4/30/2019 1/14/2016W WllllamsScriptfcr60OXYCODONE/3OMG                                    Y
   W W 835                                      4/30/2019 1/14/2:16W W illiamsScriptfor30OXYMORPHONE/4OMG                                 Y
   WW 836                                       4/30/2019 1/14/2016W WilliamsScriptfor60OXYMORPHONE/4QMG                            '     Y
   ww 837                                       4/30/2019 2/12/2016W W illiemsScrltfor60OXYCODONE/ZQMG                                    Y
E ww :38                                       4/30/201: 2/1.2/201:W WilliamsScriptf&r30OXYMORPHSNE/4OMG                                  Y
:
'
   Ww 839                                      4/30/2019 2/12/2016w williamsscrltfor60OXYMORPHONE/O MG                                '   Y
! W w 840                                       4/30/2019 3/9/2016W W illiamsScrlptfor30QPANA ER/40MG .                             .     Y
   WW 841                                       4/30/2019 3/9/2016W WillamsScriptfor60OPANAER/40MG                                        Y
   WW 842 .                                     4/30/2019 3/9/2016W W llliamsScritfor60OXYCODONE/ZQMG                                     Y
   WW 843                                       4/30/2019 4/12/2016W Willl amsScrlptfor90OPANAER/4OMG                                     V
   WW 844                                      4/30/2019 4/12/2016W WflliamsScriptfor60OXYCOPONE/ZOMG                                    'Y
    DWol                   *1-9                 4/30/2019 DavidWoodPatientFlle(N38c)                     .                                Y .
    DWo2                   1-20                4/30/2019 DavidWoodPatlentFile(N1l1d)                                                      Y
  Dw o 845                                     4/30/2019 9/1/2015W oodScriptfor60 M5CONTIN/ISMG                                           Y
   Dwo846                                    . 4/30/2019 9/1/2015W oodScrlptfor120OXYCODONE/3OMG                                          Y.
    Lw1                    1.
                            -91                           4/30/2019.farryWorkmanPatlentFîle(N103c)                                              V
   LW2                     1-32                  '        4/30/2019 Larw WorkmanPatlentFile(N172)                .                         .' . Y
  Lw 847                    .                             4/30/2019 9/15/2016W orkmanScrîifor120OXYCODONE/3OM G                                 Y
; Lw 848                                                  4/3072019 10/18/2016WorkmanScrlptfor60OPANA ER/SMG                                    Y
; Lw 84g
1                                            '            4/30/2019 10/18/2016W orkmanScritfor120OXYCODONE/3OMG                               .9
  Lw 8so                                 -                4/30/2019 11/17/2016W orkmanScriptfor120OXK ODONE/3OMG                              $Y
  LW 851                                                  4/30/2019 11/17/2016W orkmanScriptfor30OXYCONTIN/IOMG                                 Y
7 LW 852
'                     .                                   4/30/2019 12/15/2016W orkmanScri#tfor90OXYCODONE/3OMG         .
                                                                                                                                         .      Y
  LW 853                                                  4/30/2019 12/15/2016W orkmanScriptfor60 öXYCONTIN/3OMG                                Y
i Lw 8s4                                                  4/30/2019    1/12/2017W orkmanScriptfor90OXYCODONE/3OMG           '                      Y           .
'
  Lw 85s '                                                4/30/2019    2/7/2017W orkmanScrlptfor90OXYCODONE/3OMG                                   Y
  LW 856                                                  4/30/2019    2/7/2017 WorkmanScriptfor60OXYCONTIN/ZOMG '                                 Y
  Lw 857                   .                              4/30/2019    3/9/2017W orkmanScrlptfor90 OXYCODONE/3OMG                                  Y
  Lw 858                                     .            4/30/2019 3/9/2017WorkmanScrîptfor60OXYCCNTIN/ZOMG                                       Y           '
  LW 859                                                  4/30/2019 3/31/2017W orkmanScript'
                                                                                           for90OXYCODONE/K MG '                                   Y
  LW 86Q                  .                               4/30/2019 3/31/2017W orkmanScriptfor60OXYCONTIN/ZOMG '                                   Y
  LW :61                  .'                              4/30/2019 4/26/2017W orkmanScrlptfor90OXYCODONE/3OMG                                     #


                                                                           Page19'of21                           .                      Updated4/29/H
                                                                                                                                '                          .
                               .                                                                       .

       ...-   ..w..                              .- ...                                       r            .                                 .
         Case 1:17-cr-00027-JPJ-PMS Document 169-1 Filed 04/30/19 Page 20 of 20 Pageid#:
                                              8438

                                                                   '
Gcv.Ex.# Def.Ex.       W ïtness     Date   ,                           Descri
                                                                            ption          Admi
                                                                                              t
            #                                                                              YN
LW 862                            4/30/2019 4/26/2017WorkmanScriptf0r60OXYCOMTIN/ZOMG       Y




                                                                                             e
